

 
 

--------------------------------------------------------------------------------

Exhibit 10.43
 



 
JOINT VENTURE AGREEMENT
 
BETWEEN
 
VISTA GOLD (BARBADOS) CORP.
 
AND
 
PAN ASIA RESOURCES CORP.
 
WITH RESPECT TO
 
SALU SIWA LTD.,
 
PT MASMINDO DWI AREA
 
AND THE
 
AWAK MAS PROJECT
 


 


 

 
 
 

--------------------------------------------------------------------------------

Exhibit 10.43

TABLE OF CONTENTS
 
Page No.

     
ARTICLE I
DEFINITIONS
1
ARTICLE II
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS
4
2.1
Capacity of Parties
4
2.2
Representations and Warranties of Vista Barbados
4
2.3
Disclosures
5
2.4
Record Title
5
ARTICLE III
GRANT AND EXERCISE OF OPTION
5
3.1
Grant of Option
5
3.2
Conditions to Exercise of Option
5
3.3
Notice of Exercise
6
3.4
Shareholders’ Agreement
6
3.5
Deemed Incurrence of Costs
6
ARTICLE IV
PURPOSES
7
4.1
Purposes
7
4.2
Limitation
7
ARTICLE V
RELATIONSHIP OF THE PARTIES
7
5.1
No Partnership
7
5.2
Other Business Opportunities
7
5.3
Implied Covenants; No Additional Duties
8
5.4
Liabilities; Indemnification
8
ARTICLE VI
RIGHTS AND COVENANTS PRIOR TO EXERCISE OF THE OPTION
8
6.1
Non-Compete Covenants
8
ARTICLE VII
TERMINATION
8
7.1
Termination
8
7.2
Termination without Exercise of Option
9
7.3
Termination on Exercise of Option
10
ARTICLE VIII
REPRESENTATION ON BOARD OF DIRECTORS
10
8.1
Pan Asia Representative
10
8.2
Representative’s Expenses
10
8.3
Powers of Representative
10
8.4
Resignation of Representative
10
8.5
Interim Period
10
ARTICLE IX
RESPONSIBILITY FOR OPERATIONS
10
9.1
General
10
9.2
Powers and Duties of Pan Asia
11
9.3
Standard of Care
13
9.4
Transactions With Affiliates
13
ARTICLE X
PROGRAMS AND BUDGETS
13
10.1
Initial Program and Budget
13
10.2
Operations Pursuant to Programs and Budgets
14
10.3
Presentation of Programs and Budgets
14
10.4
Budget Overruns; Program Changes
14
ARTICLE XI
FURTHER ACTS
14
11.1
Shareholders’ Agreement
14
11.2
Completion of Certain Matters
14
ARTICLE XII
ACCOUNTS AND SETTLEMENTS
14
12.1
Monthly Statements
14
12.2
Audits
15
ARTICLE XIII
ACQUISITIONS WITHIN AREA OF INTEREST
15
13.1
General
15
13.2
Notice to Non-acquiring Party
15
13.3
Option Exercised
15
13.4
Option Not Exercised
15
ARTICLE XIV
ASSIGNMENT OF INTEREST
16
14.1
Assignment
16
14.2
Retransfer From Affiliate
16
14.3
No Encumbrance
16
ARTICLE XV
CHANGE OF CONTROL OF PAN ASIA
16
15.1
Notice to Vista Barbados
16
15.2
Change in Control
16
ARTICLE XVI
CONFIDENTIALITY
16
16.1
General
16
16.2
Exceptions
17
16.3
Duration of Confidentiality
17
ARTICLE XVII
GENERAL PROVISIONS
17
17.1
Notices
17
17.2
Interpretation
18
17.3
Currency
19
17.4
Headings
19
17.5
Waiver
19
17.6
Modification
19
17.7
Force Majeure
19
17.8
Governing Law
19
17.9
Disputes
20
17.10
Rule Against Perpetuities
20
17.11
Further Assurances
20
17.12
No Third Party Beneficiaries
20
17.13
Entire Agreement; Successors and Assigns
20
17.14
Counterparts and Facsimile
20
     
EXHIBIT A
PROPERTY DESCRIPTION AND AREA OF INTEREST
A-1
EXHIBIT B
FORM OF SHAREHOLDERS’ AGREEMENT
B-1
EXHIBIT C
INITIAL PROGRAM AND BUDGET
C-1
EXHIBIT D
FORM OF POWER OF ATTORNEY
D-1



 


 

 
 

--------------------------------------------------------------------------------

Exhibit 10.43

JOINT VENTURE AGREEMENT
 
WITH RESPECT TO
 
SALU SIWA LTD., PT MASMINDO DWI AREA AND THE AWAK MAS PROJECT
 
THIS JOINT VENTURE AGREEMENT (this “Agreement”) is made as of December 23, 2009
(the “Effective Date”) between Vista Gold (Barbados) Corp. (“Vista Barbados”), a
Barbados corporation, and Pan Asia Resources Corp. (“Pan Asia”), a Cayman
Islands corporation.
 
RECITALS
 
A.           Vista Barbados is a wholly-owned subsidiary of Vista Gold Corp.
(“Vista”).  Vista Barbados owns all of the issued and outstanding shares of Salu
Siwa Ltd. (“Salu Siwa”), which in turn owns a 99% interest in PT Masmindo Dwi
Area (“PT Masmindo”).  Vista Barbados directly holds a 1% interest in PT
Masmindo.  PT Masmindo holds a Seventh Generation Contract of Work in the
Property comprising the Awak Mas Project in Indonesia (defined below as the
“Contract of Work”) as more particularly described in Part I of Exhibit A
(defined below as the “Property”);
 
B.           Pursuant to a letter agreement dated July 2, 2009, as amended by
(i) a letter agreement dated October 16, 2009, (ii) a letter agreement dated
November 18, 2009, and (iii) a letter agreement dated December 15, 2009
(collectively, the “Letter Agreement”) between Vista and Pan Asia, Vista granted
to Pan Asia the option, subject to the terms and conditions set out in the
Letter Agreement, to enter into a joint venture arrangement for the purpose of
earning a 60% interest in the Property via ownership of 60.6% of the outstanding
shares of Salu Siwa (the “Joint Venture”);
 
C.           Pursuant to a notice dated September 30, 2009, Pan Asia elected to
proceed with the Joint Venture; and
 
D.           Vista Barbados and Pan Asia wish to enter into this Agreement in
order to govern the terms of the Joint Venture and to set out the terms upon
which Pan Asia may earn a 60% interest in the Property.
 
IN CONSIDERATION OF the covenants and agreements contained herein, Vista
Barbados and Pan Asia agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.
1.1           “Affiliate” means any person, partnership, limited liability
company, joint venture, corporation or other form of enterprise which directly
or indirectly controls, is controlled by, or is under common control with, a
Party.  For purposes of the preceding sentence, “control” means possession,
directly or indirectly, of the power to direct or cause direction of management
and policies through ownership of voting securities, contract, voting trust or
otherwise.
 
1.2           “Agreement” means this Joint Venture Agreement, including all
amendments and modifications thereof, and all schedules and exhibits, which are
incorporated herein by this reference.
 
1.3           “AMDAL” means the environmental impact assessment required under
the Contract of Work.
 
1.4           “Area of Interest” means the area described in Part 2 of
Exhibit A.
 

 
- 1 -

--------------------------------------------------------------------------------

Exhibit 10.43

1.5           “Assets” means the Property, Products and all other real and
personal property, tangible and intangible, held by PT Masmindo.
 
1.6           “Awak Mas Project” means the mineral project located on the
Property and governed by the Contract of Work.
 
1.7           “Board of Directors” means the board of directors of PT Masmindo.
 
1.8           “Budget” means a detailed estimate of all costs to be incurred by
PT Masmindo with respect to a Program and a schedule of cash advances to be made
by Pan Asia with respect to such Program (which, for the avoidance of doubt,
shall include the initial budget appended at Exhibit C hereto.
 
1.9           “Business Day” means a day on which chartered banks are open for
the transaction of regular business in the cities of Denver, Colorado and
Vancouver, British Columbia.
 
1.10           “Confidential Information” means all information, data, knowledge
and know-how (including, but not limited to, formulas, patterns, compilations,
programs, devices, methods, techniques and processes) that derive independent
economic value, actual or potential, as a result of not being generally known
to, or readily ascertainable by, third parties and which are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy,
including without limitation all analyses, interpretations, compilations,
studies and evaluations of such information, data, knowledge and know-how
generated or prepared by or on behalf of either Party, Salu Siwa or PT Masmindo.
 
1.11           “Constating Documents” means the articles of association of PT
Masmindo, as amended from time to time.
 
1.12           “Continuing Obligations” means obligations or responsibilities
that are reasonably expected to continue or arise after Operations on a
particular area of the Properties have ceased or are suspended, such as future
monitoring, stabilization or Environmental Compliance.
 
1.13           “Contract of Work” means the contract of work between the
Governments of the Republic of Indonesia and PT Masmindo dated January 19, 1998
(as may be amended from time to time).
 
1.14           “Development” means all preparation for the removal and recovery
of Products, including the construction or installation of a mill or any other
improvements to be used for the mining, handling, milling, processing or other
beneficiation of Products.
 
1.15           “Effective Date” means the date first written above.
 
1.16           “Encumbrance” means any mortgage, charge, pledge, lien or other
security interest, or any right or privilege capable of becoming any of the
foregoing.
 
1.17           “Environmental Compliance” means action performed during or after
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws.
 
1.18           “Environmental Laws” means Laws aimed at reclamation or
restoration of the Properties; abatement of pollution; protection of the
environment; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic
resources; management, storage or control of hazardous materials and substances;
releases or threatened release of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the
 

 
- 2 -

--------------------------------------------------------------------------------

Exhibit 10.43

environment, including without limitation, ambient air, surface water and
groundwater; and all other laws relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.
 
1.19           “Environmental Liabilities” means any and all claims, actions,
causes of action, damages, losses, liabilities, obligations, penalties,
judgments, amounts paid in settlement, assessments, costs, disbursements, or
expenses (including, without limitation, attorneys’ fees and costs, experts’
fees and costs, and consultants’ fees and costs) of any kind or of any nature
whatsoever that are asserted against PT Masmindo or either Party, by any person
or entity other than the other Party, alleging liability (including, without
limitation, liability for studies, testing or investigatory costs, cleanup
costs, response costs, removal costs, remediation costs, containment costs,
restoration costs, corrective action costs, closure costs, reclamation costs,
natural resource damages, property damages, business losses, personal injuries,
penalties or fines) arising out of, based on or resulting from (i) the presence,
release, threatened release, discharge or emission into the environment of any
hazardous materials or substances existing or arising on, beneath or above the
Properties and/or emanating or migrating and/or threatening to emanate or
migrate from the Properties to off-site properties; (ii) physical disturbance of
the environment; or (iii) the violation or alleged violation of any
Environmental Laws.
 
1.20           “Escrow Agreement” means the escrow agreement to be entered into
among Vista Barbados, Pan Asia and Computershare Trust Company of Canada, or
such other agent as is acceptable to the Parties acting reasonably, regarding
the 2,000,000 ordinary shares of Pan Asia to be issued to Vista in accordance
with Section 3.2(i).
 
1.21           “Expenditures” has the meaning ascribed thereto in Section 3.2.
 
1.22           “Exploration” means all activities directed toward ascertaining
the existence, location, quantity, quality or commercial value of deposits of
Products.
 
1.23           “Feasibility Study” has the meaning ascribed thereto in Canadian
National Instrument 43-101 Standards of Disclosure for Mineral Projects, as
amended from time to time.
 
1.24           “Interim Period” has the meaning ascribed thereto in Section 8.5.
 
1.25           “Joint Venture” has the meaning ascribed thereto in Recital B to
this Agreement.
 
1.26           “Letter Agreement” has the meaning ascribed thereto in Recital B
to this Agreement.
 
1.27           “Mining” means the mining, extracting, producing, handling,
milling or other processing of Products.
 
1.28           “Operations” means the activities to be carried out by PT
Masmindo under this Agreement.
 
1.29           “Option” has the meaning ascribed thereto in Section 3.1.
 
1.30           “Pan Asia” means Pan Asia Resources Corp.
 
1.31           “Party” and “Parties” mean Vista Barbados and Pan Asia, and any
other person or entity admitted as a substituted or additional Party under this
Agreement.
 
1.32           “Products” means all ores, minerals and mineral resources
produced from the Property under this Agreement.
 

 
- 3 -

--------------------------------------------------------------------------------

Exhibit 10.43

1.33           “Power of Attorney” means the power of attorney in the form
appended at Exhibit D.
 
1.34           “Program” means a description in reasonable detail of Operations
to be conducted and objectives to be accomplished by Pan Asia for a year or any
longer period (which, for the avoidance of doubt, shall include the initial
program appended at Exhibit C hereto).
 
1.35           “Property” means those interests described in Part I of Exhibit A
and all other interests in real property within the Area of Interest which are
acquired and held subject to this Agreement.
 
1.36           “PT Masmindo” means PT Masmindo Dwi Area.
 
1.37           “Representative” means Pan Asia’s nominee to the Board of
Directors, and, during the Interim Period, means the person to whom the Power of
Attorney is granted.
 
1.38           “Salu Siwa” means Salu Siwa Ltd.
 
1.39           “Shareholders’ Agreement” means the shareholders’ agreement among
Vista Barbados, Pan Asia and Salu Siwa, substantially in the form as attached at
Exhibit B.
 
1.40           “Transfer” means to sell, grant, assign, encumber, pledge, or
otherwise commit or dispose of.
 
1.41           “Vista” means Vista Gold Corp.
 
1.42           “Vista Barbados” means Vista Gold (Barbados) Corp.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS
 
2.1           Capacity of Parties
 
.  As of the Effective Date, each of the Parties represents and warrants as
follows:
 
 
(a)
it is a corporation duly organized and in good standing in its jurisdiction of
organization and is qualified to do business, and is in good standing in those
jurisdictions where necessary in order to carry out the purposes of this
Agreement;

 
 
(b)
it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein, and that all corporate and other actions
required to authorize it to enter into and perform this Agreement have been
properly taken;

 
 
(c)
it will not breach any other agreement or arrangement by entering into or
performing this Agreement; and

 
 
(d)
this Agreement has been duly executed and delivered by it, and is valid and
binding upon it in accordance with its terms.

 
2.2           Representations and Warranties of Vista Barbados
 
.  As of the Effective Date, Vista Barbados makes the following representations
and warranties to Pan Asia:
 

 
- 4 -

--------------------------------------------------------------------------------

Exhibit 10.43

(a)           With respect to those interests in the Property in which PT
Masmindo holds an interest under the Contract of Work or other contracts: (i) PT
Masmindo is in exclusive possession of such interests; (ii) PT Masmindo has not
received any notice of default of any of the terms or provisions of such
contracts; (iii) PT Masmindo has the authority under the Contract of Work to
perform fully its obligations under this Agreement; (iv) to the best of Vista
Barbados’ knowledge and belief, the Contract of Work is valid and is in good
standing; and (v) to the best of Vista Barbados’ knowledge and belief, the
interests covered thereby are free and clear of all defects, liens and
encumbrances except for those specifically identified in Part 1 of Exhibit A or
in the Contract of Work.  Vista Barbados has delivered to Pan Asia all
information concerning title to the Properties in its or its Affiliates’
possession or control, including, but not limited to, a true and correct copy of
the Contract of Work relating to the Property of which Vista Barbados has
knowledge.
 
 
(b)
With respect to the Contract of Work, (i) all filings required to maintain in
good standing the claims subject thereto have been properly and timely recorded
or filed with appropriate governmental agencies; (ii) such claims are free and
clear of defects, liens and encumbrances arising by, through or under PT
Masmindo; and (iii) PT Masmindo has no knowledge of conflicting claims.

 
 
(c)
With respect to the Property, there are no pending or threatened actions, suits,
claims or proceedings.

 
The representations and warranties set forth above shall survive the execution
and delivery of any documents of Transfer provided under this Agreement.
 
2.3           Disclosures
 
.  Each of the Parties represents and warrants that it is unaware of any
material facts or circumstances which have not been disclosed in this Agreement,
which should be disclosed to the other Party in order to prevent the
representations in this ARTICLE II from being materially misleading.
 
2.4           Record Title
 
.  Title to the Assets shall be held by PT Masmindo.
 
ARTICLE III
 
GRANT AND EXERCISE OF OPTION
 
3.1           Grant of Option
 
.  Vista Barbados hereby gives and grants to Pan Asia the sole, exclusive and
irrevocable right and option (the “Option”), on and subject to the terms of this
Agreement, to acquire a 60% undivided beneficial interest in the Property via
ownership of 60.6% of the issued and outstanding shares of Salu Siwa.
 
3.2           Conditions to Exercise of Option
 
.  Pan Asia may exercise the Option by (and only after) completing the following
matters to the reasonable satisfaction of Vista Barbados:
 
 
(i)
issuing to Vista within 30 days of the Effective Date, 2,000,000 (two million)
ordinary shares in Pan Asia free and clear of any encumbrances, to be held in

 

 
- 5 -

--------------------------------------------------------------------------------

Exhibit 10.43

 
escrow until an extension to the Contact of Work is granted by the Government of
Indonesia in accordance with the terms of the Escrow Agreement;

 
 
(ii)
granting to Vista, within 30 days of the Effective Date, the right to purchase
up to 2,000,000 (two million) ordinary shares in Pan Asia free and clear of any
encumbrance (except a hold period required by a regulatory authority or by a
stock exchange on which such securities are listed) on the same terms as such
shares are issued in connection with an initial public offering thereof, such
right to be effective for the term of this Agreeement;

 
 
(iii)
directly funding to PT Masmindo, within a period of 30 months from the Effective
Date, a minimum of $3,000,000 (the “Expenditures”) to further define, explore
and develop the Properties, less a management fee equal to up to 10% of the
value of all Expenditures actually incurred by Pan Asia; and

 
 
(iv)
directing and implementing the Operations of PT Masmindo in accordance with
Article IX for a period of 30 months following the Effective Date (unless
extended in accordance with the prior written agreement of Vista Barbados).

 
3.3           Notice of Exercise
 
.  Pan Asia shall give notice to Vista Barbados forthwith upon Pan Asia having
complied with the conditions contemplated in Section 3.2.
 
3.4 Shareholders’ Agreement
 
.  Upon Pan Asia exercising its Option in accordance with Sections 3.2 and 3.3,
Vista Barbados shall cause Salu Siwa to issue to Pan Asia from treasury, for no
additional consideration, such number of shares as results in Pan Asia owning
60.6% of the then issued and outstanding shares of Salu Siwa, and the Parties
shall enter into the Shareholders’ Agreement, substantially in the form attached
hereto at Exhibit B.  The Shareholders’ Agreement shall govern the relationship
of Pan Asia and Vista in respect of Salu Siwa, PT Masmindo and the Properties
and, as of the date the Shareholders’ Agreement becomes effective, this
Agreement shall cease to apply.
 
3.5           Deemed Incurrence of Costs
 
.  Upon the execution of the Shareholders’ Agreement, the Parties shall be
deemed to have made the following contributions to their respective Tracking
Account (as defined in the Shareholders’ Agreement) and to respectively have the
following Proportionate Share (as defined in the Shareholders’ Agreement):
 

 
Initial Contribution to Tracking Account
Initial Proportionate Share
Pan Asia
$6,000,000
60%
Vista Barbados
$4,000,000
40%



 

 
- 6 -

--------------------------------------------------------------------------------

Exhibit 10.43

ARTICLE IV
 
PURPOSES
 
4.1           Purposes
 
.  During the term of this Agreement, Salu Siwa shall be limited to the
following purposes, and shall serve as the exclusive means by which the Parties,
or either of them, accomplish such purposes:
 
 
(a)
to hold shares in PT Masmindo; and

 
 
(b)
to cause PT Masmindo to:

 
 
(i)
conduct Exploration within the Area of Interest;

 
 
(ii)
evaluate the possible Development of the Properties;

 
 
(iii)
complete and satisfy all Environmental Compliance obligations and Continuing
Obligations affecting the Properties;

 
 
(iv)
complete and satisfy all Environmental Compliance obligations and Continuing
Obligations affecting the Properties;

 
 
(v)
engage in Development and Mining Operations on the Properties; and

 
 
(vi)
perform any other activity necessary, appropriate, or incidental to any of the
foregoing.

 
4.2           Limitation
 
.  Unless the Parties otherwise agree in writing, the Operations shall be
limited to the purposes described in Section 4.1, and nothing in this Agreement
shall be construed to enlarge such purposes.
 
ARTICLE V
 
RELATIONSHIP OF THE PARTIES
 
5.1           No Partnership
 
.  Nothing contained in this Agreement shall be deemed to constitute either
Party the partner of the other, or to create any mining, commercial or other
partnership.  Except pursuant to the authority expressly granted herein or as
otherwise agreed in writing between the Parties, neither Party shall have any
authority to act for Salu Siwa, PT Masmindo or another Party, or to assume any
obligation or responsibility on behalf of Salu Siwa, PT Masmindo or the other
Party, solely by virtue of being a Party.
 
5.2           Other Business Opportunities
 
.  Except as expressly provided in this Agreement, each Party shall have the
right independently to engage in and receive full benefits from business
activities, whether or not competitive with the Operations, without consulting
the other.  The doctrines of “corporate opportunity” or “business opportunity”
shall not be applied to any other activity, venture, or operation of either
Party, and, except as otherwise provided in Section 6.1, neither Party shall
have any obligation to the other Party with respect to any opportunity to
acquire any property outside the Area of Interest at any time.
 

 
- 7 -

--------------------------------------------------------------------------------

Exhibit 10.43

5.3           Implied Covenants; No Additional Duties
 
.  There are no implied covenants contained in this Agreement other than those
of the contractual covenant of good faith and fair dealing.  Notwithstanding any
contrary provision of this Agreement, in carrying out any duties hereunder,
neither Party shall be liable to Salu Siwa, PT Masmindo or to the other Party
for breach of any duty due to such Party’s good faith reliance on the provisions
of this Agreement, the records of Salu Siwa, PT Masmindo, or such information,
opinions, reports or statements presented by the other Party, any officer or
employee of Salu Siwa, PT Masmindo, or the Board of Directors or any committee
thereof, or by any other person as to matters such Party reasonably believes are
within such other person’s professional or expert competence.
 
5.4           Liabilities; Indemnification
 
 
(a)
No Party shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation or liability of Salu Siwa or PT Masmindo,
whether such liability or obligation arises in contract, tort or otherwise,
solely by reason of being a Party to this Agreement.

 
 
(b)
Subject to Section 5.3, each Party shall indemnify, defend and hold harmless
Salu Siwa, PT Masmindo, the other Party, and such other Party’s directors,
officers, employees, agents and attorneys from and against any and all losses,
claims, damages and liabilities arising out of or relating to (i) any
unauthorized act or any assumption of liability by the indemnifying Party
(including in the case of Pan Asia, in its capacity as a operator of PT
Masmindo), or any of its directors, officers, employees, agents and attorneys
done or undertaken, or apparently done or undertaken, on behalf of PT Masmindo
or the other Party, except pursuant to the authority expressly granted herein or
as otherwise agreed in writing between the Parties, (ii) any breach by such
Party of any of its representations or warranties set forth in this Agreement or
(iii) any breach by such Party of any covenant contained in this Agreement
caused by or attributable to such Party’s wilful misconduct or gross negligence,
including in the case of Pan Asia, in its capacity as a operator of PT Masmindo.

 
ARTICLE VI
 
RIGHTS AND COVENANTS PRIOR TO EXERCISE OF THE OPTION
 
6.1           Non-Compete Covenants
 
.  In the event that this Agreement terminates prior to the exercise by Pan Asia
of the Option in accordance with Sections 3.2 and 3.3, Pan Asia shall not
directly or indirectly acquire any interest in a property within 3 kilometres
from the boundary of the Area of Interest for 12 months after the date of the
termination of this Agreement.  If Pan Asia breaches this Section 6.1, it shall
be obligated to offer to convey to Vista Barbados, without cost, any such
property or interest so acquired.  Such offer shall be made in writing and may
be accepted by Vista Barbados at any time within 45 days after it is received by
Vista Barbados.
 
ARTICLE VII
 
TERMINATION
 
7.1           Termination
 
.  This Agreement shall terminate:
 

 
- 8 -

--------------------------------------------------------------------------------

Exhibit 10.43

(a)           if Pan Asia gives written notice of termination to Vista Barbados,
which Pan Asia shall be at liberty to do at any time after the execution of this
Agreement and prior to its exercise of the Option pursuant to Sections 3.2 and
3.3;
 
 
(b)
if any of the following shall occur:

 
 
(i)
Pan Asia fails to pay or contest in good faith bills or debts of PT Masmindo
within 60 days after they are due; or

 
 
(ii)
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for a substantial part of its assets is appointed and such appointment
is neither made ineffective nor discharged within 60 days after the making
thereof, or such appointment is consented to, requested by, or acquiesced in by
Pan Asia; or

 
 
(iii)
Pan Asia commences a voluntary case under any applicable bankruptcy, insolvency
or similar law now or hereafter in effect; consents to the entry of an order for
relief in an involuntary case under any such law or to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official of any substantial part of its assets;
makes a general assignment for the benefit of creditors; fails generally to pay
its, or PT Masmindo’s debts as such debts become due; or takes corporate or
other action in furtherance of any of the foregoing; or

 
 
(iv)
entry is made against Pan Asia of a judgment, decree or order for relief
affecting a substantial part of its assets by a court of competent jurisdiction
in an involuntary case commenced under any applicable bankruptcy, insolvency or
other similar law of any jurisdiction now or hereafter in effect; or

 
 
(c)
if Pan Asia defaults with respect to any of its material covenants and
agreements contained herein, Vista delivers notice to Pan Asia specifying the
nature of such default and Pan Asia does not rectify such default within 60 days
of the receipt of notice of such default from Vista, upon Vista giving written
notice of termination to Pan Asia.

 
7.2           Termination without Exercise of Option
 
.  Upon termination of this Agreement pursuant to Subsection 7.1(a) or (b), Pan
Asia shall:
 
 
(a)
cease to be liable to Vista Barbados under or in relation to this Agreement,
except as provided in this Section 7.2 and for the performance of those of its
agreements or covenants under this Agreement which should have been performed
prior to such termination; and

 
 
(b)
deliver at no cost to Vista Barbados, not later than 90 days after the
termination of this Agreement, copies of all information and data in its
possession pertaining to the Property, PT Masmindo, Vista Barbados, Salu Siwa or
any of their Affiliates, or results of operations on the Property not already
provided to Vista Barbados, including maps, surveys, reports, records, studies,
assays, core samples or logs in electronic or printed form, as applicable and
available.

 

 
- 9 -

--------------------------------------------------------------------------------

Exhibit 10.43

7.3           Termination on Exercise of Option
 
.  Upon the exercise by Pan Asia of the Option pursuant to Sections 3.2 and 3.3
and the Parties entering into the Shareholders’ Agreement pursuant to Section
3.4, this Agreement shall terminate and, thereafter, the relationship of the
Parties shall be governed by the Shareholders’ Agreement.
 
ARTICLE VIII
 
REPRESENTATION ON BOARD OF DIRECTORS
 
8.1           Pan Asia Representative
 
.  During the term of this Agreement, Pan Asia shall be entitled to appoint one
nominee (“Representative”) as an executive member of the Board of
Directors.  Pan Asia’s Representative will be entitled to receive notice of
every meeting of the Board of Directors in accordance with the Constating
Documents and shall be entitled to one vote on every question submitted at a
meeting of the Board of Directors.  For greater certainty, each of the other
members of the Board of Directors is also entitled to one vote on every question
submitted at a meeting of the Board of Directors.  Pan Asia’s Representative
will also be entitled to be included in the quorum required under the Constating
Documents in order to approve a written consent resolution of the Board of
Directors.
 
8.2           Representative’s Expenses
 
.  Pan Asia shall bear the expenses incurred by its Representative in attending
meetings of the Board of Directors and otherwise with respect to the role of
such Representative as an executive member of the Board of Directors.
 
8.3           Powers of Representative
 
.  Subject to the Constating Documents and applicable law, Pan Asia’s
Representative shall have the powers and duties to implement and undertake the
matters described in Section 9.2.
 
8.4           Resignation of Representative
 
.  Pan Asia shall cause its Representative to resign immediately upon the
termination of this Agreement.
 
8.5           Interim Period
 
.  The Parties acknowledge that due to Indonesian regulatory requirements it may
take up to a few months from the Effective Date to appoint Pan Asia’s
Representative to the Board of Directors (the “Interim Period”).  The Parties
agree that Pan Asia shall conduct Operations during the Interim Period pursuant
to the Power of Attorney, which Power of Attorney shall be caused to be granted
by Vista Barbados to a nominee of Pan Asia, and which Power of Attorney shall,
for greater certainty, expire immediately upon the appointment of Pan Asia’s
Representative to the Board of Directors.
 
ARTICLE IX
 
RESPONSIBILITY FOR OPERATIONS
 
9.1           General
 
.  The Parties hereby agree that Pan Asia shall have overall management
responsibility for Operations during the term of, and subject to, this
Agreement.
 

 
- 10 -

--------------------------------------------------------------------------------

Exhibit 10.43

9.2           Powers and Duties of Pan Asia
 
.  Subject to the terms and provisions of this Agreement and the Constating
Documents, Pan Asia shall, through its Representative and PT Masmindo, have the
following powers and duties which shall be discharged in accordance with adopted
Programs and Budgets:
 
 
(a)
Pan Asia shall, through its Representative and PT Masmindo:

 
 
(i)
manage, direct and control Operations;

 
 
(ii)
fund and make all expenditures necessary to carry out adopted Programs;

 
 
(iii)
(A) purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made on the best terms available, taking into account all of
the circumstances; (B) obtain such customary warranties and guarantees as are
available in connection with such purchases and acquisitions; and (C) keep the
Assets free and clear of all liens and encumbrances, except for those existing
at the time of, or created concurrent with, the acquisition of such Assets, or
mechanic’s or materialmen’s liens which shall be released or discharged in a
diligent manner, or liens and encumbrances specifically approved by Board of
Directors;

 
 
(iv)
conduct such title examinations and cure such title defects as may be advisable
in the reasonable judgment of Pan Asia;

 
 
(v)
(A) make or arrange for all payments required by leases, licenses, permits,
contracts and other agreements related to the Assets; (B) pay all taxes,
assessments and like charges on Operations and Assets; (C) if authorized by the
Board of Directors, contest in the courts or otherwise, the validity or amount
of any taxes, assessments or charges if Pan Asia deems them to be unlawful,
unjust, unequal or excessive, or to undertake such other steps or proceedings as
Pan Asia may deem reasonably necessary to secure a cancellation, reduction,
readjustment or equalization thereof before Pan Asia shall be required to pay
them, but in no event shall Pan Asia permit or allow title to the Assets to be
lost as the result of the non-payment of any taxes, assessments or like charges;
and (D) shall do all other acts reasonably necessary to maintain the Assets;

 
 
(vi)
(A) apply for all necessary permits, licenses and approvals; (B) comply with all
applicable laws and regulations; (C) notify promptly the Board of Directors of
any allegations of violation thereof; and (D) prepare and file all reports or
notices required for Operations.  Pan Asia shall not be in breach of this
provision if a violation has occurred in spite of Pan Asia’s good faith efforts
to comply, and Pan Asia has timely cured or disposed of such violation through
performance, or payment of fines and penalties;

 
 
(vii)
prosecute and defend, but not initiate without consent of the Board of
Directors, all litigation or administrative proceedings arising out of
Operations.  Vista Barbados shall have the right to participate, at its own
expense, in such litigation or administrative proceedings.  The Board of
Directors shall approve in advance

 

 
- 11 -

--------------------------------------------------------------------------------

Exhibit 10.43

 
any settlement involving payments, commitments or obligations in excess of
$100,000 in cash or value;

 
 
(viii)
obtain insurance for the benefit of PT Masmindo as determined from time to time
by the Board of Directors; and

 
 
(ix)
dispose of Assets, whether by abandonment, surrender or Transfer in the ordinary
course of business, except that Pan Asia shall not:  (A) dispose of Assets
having a value in excess of $25,000; (B) dissolve or begin a liquidation of PT
Masmindo; or (C) dispose of all or a substantial part of the Assets necessary to
achieve the purposes of PT Masmindo.

 
 
(b)
Subject to applicable law, Pan Asia and its Representative shall have the right
to carry out Pan Asia’s responsibilities hereunder through agents or independent
contractors.

 
 
(c)
Pan Asia shall:

 
 
(i)
perform or cause to be performed during the term of this Agreement all
assessment and other work required by law in order to maintain the Contract of
Work and Property in good standing using reasonable best efforts;

 
 
(ii)
not be liable on account of any determination by any court or governmental
agency that the work performed by Pan Asia does not constitute the required
annual assessment work or occupancy for the purposes of preserving or
maintaining ownership of the claims, provided that the work done is in
accordance with the adopted Program and Budget;

 
 
(iii)
timely file with the appropriate agencies of the Government of Indonesia,
quarterly reports in accordance with the Contract of Work as required by
Indonesian law; and

 
 
(iv)
if authorized by the Board of Directors, amend the boundary of the Contract of
Work of PT Masmindo in accordance with the existing Indonesian regulations
governing such amendments.

 
 
(d)
Pan Asia and its Representative shall keep the Board of Directors advised of all
Operations by submitting in writing to the Board of Directors: (i) monthly
progress reports which include statements of expenditures and comparisons of
such expenditures to the adopted Budget; (ii) periodic summaries of data
acquired; (iii) copies of reports concerning Operations; (iv) a detailed final
report within 30 days after completion of each Program and Budget, which shall
include comparisons between actual and budgeted expenditures and comparisons
between the objectives and results of Programs; and (v) such other reports as
the Board of Directors may reasonably request.  Pan Asia and its Representative
shall keep and maintain all required accounting and financial records in
accordance with customary cost accounting practices in the mining industry.  At
all reasonable times, Pan Asia and its Representative shall provide the Board of
Directors or the representative of Vista Barbados, upon the request of any
member of the Board of Directors, access to, and the right to inspect and copy
all maps, drill logs, core tests, reports, surveys, assays, analyses, production
reports, operations, technical, accounting and financial records, and other
information acquired in Operations.  In addition, Pan Asia shall allow Vista
Barbados, at the latter’s sole risk and expense, and subject to

 

 
- 12 -

--------------------------------------------------------------------------------

Exhibit 10.43

 
reasonable safety regulations, to inspect the Assets and Operations at all
reasonable times, so long as Vista Barbados does not unreasonably interfere with
Operations.

 
 
(e)
Pan Asia shall prepare an Environmental Compliance plan for all Operations
consistent with the requirements of the Contract of Work, any applicable laws or
contractual obligations and shall include in each Program and Budget sufficient
funding to implement the Environmental Compliance plan and satisfy the financial
assurance requirements of any applicable law or contractual obligation
pertaining to Environmental Compliance, the Contract of Work and the regulations
of the Government of the Republic of Indonesia.  To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of the
Property disturbed by Operations.

 
 
(f)
Pan Asia and its Representative shall perform Continuing Obligations when and as
economic and appropriate.  As part of each Program and Budget submittal, Pan
Asia shall specify in such Program and Budget the measures to be taken for
performance of Continuing Obligations and the cost of such measures.  Pan Asia
shall keep the other Party reasonably informed about Pan Asia’s efforts to
discharge Continuing Obligations.  Authorized representatives of each Party
shall have the right from time to time to enter the Property to inspect work
directed toward satisfaction of Continuing Obligations and audit books, records
and accounts related thereto.

 
 
(g)
In accordance with prevailing regulations from the Indonesian Government, PT
Masmindo may be required to provide reclamation and post-mining guarantee funds
to the Indonesian Government.  Pan Asia hereby covenants to undertake and
perform acts reasonably necessary to finance and fulfill the foregoing.

 
Pan Asia shall not be in default of any duty under this Section 9.2 if its
failure to perform results from the failure of Vista Barbados to perform acts
required of it by this Agreement.
 
9.3           Standard of Care
 
.  Pan Asia shall conduct all Operations in a good, workmanlike and efficient
manner, in accordance with sound mining and other applicable industry standards
and practices, and in accordance with the terms and provisions of leases,
licenses, permits, contracts and other agreements pertaining to
Assets.  Notwithstanding anything in this Agreement to the contrary, Pan Asia
shall not be liable to Vista Barbados, Salu Siwa or PT Masmindo for any breach
of this Agreement or other act or omission resulting in damage or loss except to
the extent caused by or attributable to Pan Asia’s wilful misconduct, negligence
or breach of this Section 9.3.
 
9.4           Transactions With Affiliates
 
.  Subject to applicable law, if Pan Asia engages its Affiliates to provide
services hereunder, it shall do so on terms no less favorable than would be the
case with unrelated persons in arm’s-length transactions or on terms that have
been approved by Vista Barbados.
 
ARTICLE X
 
PROGRAMS AND BUDGETS
 
10.1           Initial Program and Budget
 
.  The initial Program and Budget, which has been adopted by the Parties, is
attached as Exhibit C.
 

 
- 13 -

--------------------------------------------------------------------------------

Exhibit 10.43

10.2           Operations Pursuant to Programs and Budgets
 
.  Except as otherwise provided in this Agreement, Operations shall be
conducted, expenses shall be incurred, and Assets shall be acquired only
pursuant to approved Programs and Budgets.  Each Program and Budget adopted
pursuant to this Agreement shall provide for accrual of reasonably anticipated
Environmental Compliance expenses for all Operations contemplated under the
Program and Budget.
 
10.3           Presentation of Programs and Budgets
 
.  Proposed Programs and Budgets shall be prepared by Pan Asia for a period of
one year or any longer period.  Each adopted Program and Budget, regardless of
length, shall be reviewed at least once a year at a meeting of the Board of
Directors.  During the period encompassed by any Program and Budget, and at
least two months prior to its expiration, a proposed Program and Budget for the
succeeding period shall be prepared by Pan Asia and submitted to the Board of
Directors.  Each such proposed Program and Budget shall be in a form and degree
of detail substantially similar to Exhibit C.
 
10.4           Budget Overruns; Program Changes
 
.  Pan Asia shall immediately notify the Board of Directors of any material
departure from a Program and Budget.
 
ARTICLE XI
 
FURTHER ACTS
 
11.1           Shareholders’ Agreement
 
.  Vista Barbados and Pan Asia agree to use their commercially reasonable
efforts to negotiate and finalize, as soon as practicable, but in no event later
than the day which is 90 days from the Effective Date, the Shareholders’
Agreement (which Shareholders’ Agreement shall be substantially in the form as
appended at Exhibit B hereto, modified as necessary to reflect the corporate
laws of Australia and tax laws and accounting procedures in Australia, Indonesia
and Canada) and otherwise as agreed by the Parties.
 
11.2           Completion of Certain Matters
 
– Within 30 days from the Effective Date:
 
 
(i)
Vista Barbados shall cause to be granted the Power of Attorney (substantially in
the form as appended to Exhibit D hereto) to a nominee of Pan Asia designated in
writing; and

 
 
(ii)
Vista Barbados and Pan Asia shall finalize the terms of the Escrow Agreement
(using their commercially reasonable efforts).

 
ARTICLE XII
 
ACCOUNTS AND SETTLEMENTS
 
12.1           Monthly Statements
 
.  Pan Asia shall cause its Representative to promptly submit to the Board of
Directors monthly statements of account reflecting in reasonable detail (i) the
amount of Expenditures funded to PT Masmindo by Pan Asia during each preceding
fiscal quarter, and (ii) the manner in which such Expenditures have been used or
are intended to be used.
 

 
- 14 -

--------------------------------------------------------------------------------

Exhibit 10.43

12.2           Audits
 
.  In accordance with the requirements of the Contract of Work and Indonesian
law, Pan Asia shall order an audit of the accounting and financial records for
each year (or other accounting period), and shall provide copies of the audit
results to the Board of Directors within 30 days of receipt of the audit
results.  All written exceptions to and claims upon Pan Asia for discrepancies
disclosed by such audit shall be made not more than three months after receipt
by the Board of Directors of the audit report.  Failure to make any such
exception or claim within the three month period shall mean the audit is correct
and binding upon the Parties and PT Masmindo.  The audits shall be conducted by
a firm of certified public accountants selected by Pan Asia, unless otherwise
agreed by the Board of Directors.
 
ARTICLE XIII
 
ACQUISITIONS WITHIN AREA OF INTEREST
 
13.1           General
 
.  Any interest or right to acquire any interest in real property within the
Area of Interest acquired during the term of this Agreement by or on behalf of a
Party or any Affiliate of a Party shall be subject to the terms and provisions
of this Agreement.
 
13.2           Notice to Non-acquiring Party
 
.  Within 10 days after the acquisition of any interest or the right to acquire
any interest in real property wholly or partially within the Area of Interest
(except real property acquired by or on behalf of PT Masmindo pursuant to a
Program), the acquiring Party shall notify the other Party of such
acquisition.  The acquiring Party’s notice shall describe in detail the
acquisition, the lands and minerals covered thereby, the cost thereof, and the
reasons why the acquiring Party believes that the acquisition of the interest is
in the best interests of the Parties under this Agreement.  In addition to such
notice, the acquiring Party shall make any and all information concerning the
acquired interest available for inspection by the other Party.
 
13.3           Option Exercised
 
.  If, within 15 days after receiving the acquiring Party’s notice, the other
Party notifies the acquiring Party of its election to participate in the
acquired interest, the acquiring Party or its Affiliate shall convey to PT
Masmindo (or to the other Party or another entity as mutually agreed by the
Parties), by special warranty deed, its entire acquired interest (or if to the
other Party, a proportionate undivided interest therein based on the deemed
Percentage Interests of the Parties as set out in Section 3.5).  If conveyed to
PT Masmindo, the acquired interest shall become a part of the Property for all
purposes of this Agreement immediately upon the notice of such other Party’s
election to participate therein.  Such other Party shall promptly pay to the
acquiring Party its proportionate share based on the deemed Proportionate Share
(as set out in Section 3.5) of the latter’s actual out-of-pocket acquisition
costs.
 
13.4           Option Not Exercised
 
.  If the other Party does not give such notice within the 15 day period set
forth in Section 13.3, neither such Party nor PT Masmindo shall have any
interest in the acquired interest, and the acquired interest shall not be a part
of the Property or otherwise be subject to this Agreement.
 

 
- 15 -

--------------------------------------------------------------------------------

Exhibit 10.43

ARTICLE XIV
 
ASSIGNMENT OF INTEREST
 
14.1           Assignment
 
.  During the term of this Agreement, neither Party shall sell, transfer or
assign this Agreement or its rights or beneficial interest in the Property,
without the consent of the other Party; provided that (a) either Party shall be
permitted to assign this Agreement to an Affiliate.  An assignment to an
Affiliate shall be subject to:
 
 
(a)
the Affiliate entering into an agreement, in form and substance satisfactory to
the other Party, acting reasonably, to be bound by this Agreement; and

 
 
(b)
the Party assigning this Agreement to an Affiliate shall provide a guarantee to
the other Party, in a form satisfactory to such other Party acting reasonably,
guaranteeing the obligations of the Affiliate under this Agreement.

 
14.2           Retransfer From Affiliate
 
.  No Party may, after its assignment of this Agreement to an Affiliate pursuant
to Section 14.1, take or permit any action whereby that Affiliate will cease to
be an Affiliate of such Party without first causing the Affiliate to retransfer
its rights and obligations under this Agreement to the Party whom originally
assigned this Agreement.
 
14.3           No Encumbrance
 
.  Prior to the termination of this Agreement, neither Party will cause or allow
an Encumbrance to be placed on its beneficial interest in the Properties or its
rights under this Agreement.
 
ARTICLE XV
 
CHANGE OF CONTROL OF PAN ASIA
 
15.1           Notice to Vista Barbados
 
.  If there is any change in control of Pan Asia, Pan Asia shall forthwith give
notice in writing to Vista Barbados advising it of the change in control and
stating the name of the person or persons who have acquired control.
 
15.2           Change in Control
 
.  In this Article XIV, a change in control of Pan Asia shall occur if a person
becomes a control person (as that term is defined in the Securities Act (British
Columbia) of Pan Asia who was not previously such a control person, provided
that the listing of the securities of Pan Asia on any widely-recognized stock
exchange shall not constitute a change in control.
 
ARTICLE XVI
 
CONFIDENTIALITY
 
16.1           General
 
.  Subject to applicable law, each Party will keep confidential and not use,
reveal, provide or transfer to any third party any Confidential Information it
obtains or has obtained concerning PT Masmindo, Salu
 

 
- 16 -

--------------------------------------------------------------------------------

Exhibit 10.43

Siwa, the Properties or the other Party without the prior written consent of the
other Party, which consent shall not be unreasonably withheld.
 
16.2           Exceptions
 
.  Subject to applicable law, the consent required by Section 16.1 shall not
apply to a disclosure:
 
 
(a)
to a consultant, contractor, subcontractor, officer, director, professional
advisor or employee of PT Masmindo, Salu Siwa, Pan Asia or any Party or any of
their respective Affiliates that has a bona fide need to be informed;

 
 
(b)
to any third party to whom the disclosing Party contemplates a Transfer of all
or any part of its rights or obligations under this Agreement, provided that
such Transfer is in accordance with this Agreement;

 
 
(c)
to any actual or potential lender, underwriter or investors for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing Party,
PT Masmindo, Salu Siwa or any of their Affiliates; or

 
 
(d)
to a governmental or regulatory agency which the disclosing Party believes in
good faith requires the disclosure of such information pursuant to pertinent law
or regulation or the rules of any stock exchange.

 
In any case to which this Section 16.2 is applicable, the disclosing Party shall
give notice to the other Party concurrently with the making of such
disclosure.  As to any disclosure pursuant to Section 16.2(a) (b) or (c), only
such Confidential Information as such third party has a legitimate business need
to know shall be disclosed and such third party (other than governmental or
regulatory agencies) shall first agree in writing to protect the Confidential
Information from further disclosure to the same extent as the Parties are
obligated under this ARTICLE XVI, and the disclosing Party shall be responsible
and liable for any use or disclosure of the Confidential Information by such
parties in violation of this Agreement and such other writing.
 
16.3           Duration of Confidentiality
 
.  The provisions of this ARTICLE XVI shall apply to a Party until the date that
is two years after the termination of this Agreement in accordance with Article
VII or the Transfer by such Party of its rights and obligations hereunder;
provided that with respect to any Confidential Information that constitutes
“trade secrets” of a Party (or of PT Masmindo, Salu Siwa or the Properties to
the extent distributed or otherwise assigned to a Party pursuant to this
Agreement) under applicable law, the provisions of this ARTICLE XVI shall
survive indefinitely.
 
ARTICLE XVII
 
GENERAL PROVISIONS
 
17.1           Notices
 
.  All notices or other communications to be given hereunder shall be delivered
by hand, facsimile or electronic transmission, and, if delivered by hand, shall
be deemed to have been given on the date of delivery, or, if sent by facsimile
or electronic transmission, on the date of transmission if sent before 5:00 p.m.
(local time) and such date is a Business Day, or, if not, on the first Business
Day following the date of transmission.
 

 
- 17 -

--------------------------------------------------------------------------------

Exhibit 10.43

Notices to Vista Barbados shall be addressed to:
 
Vista Gold (Barbados) Corp.
c/o Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado  80127
 
Attention:                      Frederick H. Earnest
Facsimile:                      720-981-1186
Email:                      fhearnest@vistagold.com
 
with a copy (for informational purposes only) to:
 
Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street
P.O. Box 48600
Vancouver, British Columbia, Canada
V7X 1T2
 
Attention:                      Jason J. Brooks
Facsimile:                      604-622-5902
Email:                      jbrooks@blgcanada.com
 
Notices to Pan Asia shall be addressed to:
 
Pan Asia Resources Corp.
Suite 1740 – 1177 West Hastings Street
Vancouver, British Columbia  V6E 2K3
 
Attention:                      Stephen Walters
Facsimile:                      +62 21 747 11748
Email:                      stephen@panasiares.com
 
with a copy (for informational purposes only) to:
 
Tupper, Jonsson & Yeadon
Suite 1710 - 1177 West Hastings Street
Vancouver, British Columbia, Canada
V6E 2L3
 
Attention:                      Glenn R. Yeadon
Facsimile:                      604-681-0139
Email:                      yeadon@securitieslaw.bc.ca
 
Any Party may change its address for service aforesaid by notice in writing to
the other Party specifying its new address for service hereunder.
 
17.2           Interpretation
 

 
- 18 -

--------------------------------------------------------------------------------

Exhibit 10.43

.  The singular shall include the plural, and the plural the singular wherever
the context so requires, and the masculine, the feminine, and the neuter genders
shall be mutually inclusive.
 
17.3           Currency
 
.  All references to “dollars” or “$” herein shall mean lawful currency of the
United States of America.
 
17.4           Headings
 
.  The subject headings of the Sections and Subsections of this Agreement and
the Paragraphs and Subparagraphs of the Exhibits to this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of its provisions.
 
17.5           Waiver
 
.  The failure of a Party to insist on the strict performance of any provision
of this Agreement or to exercise any right, power or remedy upon a breach hereof
shall not constitute a waiver of any provision of this Agreement or limit such
Party’s right thereafter to enforce any provision or exercise any right.
 
17.6           Modification
 
.  No modification of this Agreement shall be valid unless made in writing and
duly executed by each of the Parties.
 
17.7           Force Majeure
 
.  Except for any obligation to make payments when due hereunder, the
obligations of a Party shall be suspended to the extent and for the period that
performance is prevented by any cause, whether foreseeable or unforeseeable,
beyond its reasonable control, including, without limitation, labour disputes
(however arising and whether or not employee demands are reasonable or within
the power of the Party to grant); acts of God; laws, regulations, orders,
proclamations, instructions or requests of any government or governmental
entity; judgments or orders of any court; inability to obtain on reasonably
acceptable terms any public or private license, permit or other authorization;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or prospective violation of applicable environmental standards; acts of
war or terrorism or conditions arising out of or attributable to war or
terrorism, whether declared or undeclared; riot, civil strife, insurrection,
insurgency or rebellion; fire, explosion, earthquake, storm, flood, sink holes,
drought, hurricane, tsunami or other adverse weather condition; delay or failure
by suppliers or transporters of materials, parts, supplies, services or
equipment or by contractors’ or subcontractors’ shortage of, or inability to
obtain, labour, transportation, materials, machinery, equipment, supplies,
utilities or services; accidents; breakdown of equipment, machinery or
facilities; or any other cause whether similar or dissimilar to the
foregoing.  The affected Party shall promptly give notice to the other Party of
the suspension of performance, stating therein the nature of the suspension, the
reasons therefore, and the expected duration thereof.  The affected Party or
Operator shall resume performance as soon as reasonably possible.
 
17.8           Governing Law
 
.  This Agreement will be governed by and construed in accordance with the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein, without regard to the conflicts of laws principles thereof.  Each of
the Parties hereto irrevocably attorns to the jurisdiction of the courts of
 

 
- 19 -

--------------------------------------------------------------------------------

Exhibit 10.43

the Province of British Columbia and all appellate courts having jurisdiction
thereover with respect to all disputes arising out of or in connection with this
Agreement.
 
17.9           Disputes
 
.  All disputes arising out of or in connection with this Agreement will be
determined by arbitration.  There will be three arbitrators.  The place of
arbitration will be Vancouver, British Columbia.  The language of the
arbitration will be English.  The arbitration will be administered by the
British Columbia International Commercial Arbitration Centre (“BCICAC”) in
accordance with its rules or, if the BCICAC no longer is operative or is
unwilling or unable to administer the arbitration, then it will be
unadministered and will be conducted under the UNCITRAL Arbitration Rules the
ADR Institute of Canada, Inc. acting as appointing authority.
 
17.10           Rule Against Perpetuities
 
.  Any right or option to acquire any interest in real or personal property
under this Agreement must be exercised, if at all, so as to vest such interest
in the acquirer within 21 years after the Effective Date.
 
17.11           Further Assurances
 
.  Each Party agrees to take from time to time such actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.
 
17.12           No Third Party Beneficiaries
 
.  This Agreement is for the sole benefit of the Parties, and no other Person,
including without limitation, any creditor of any Party, is intended to be a
beneficiary of this Agreement or shall have any rights hereunder.
 
17.13           Entire Agreement; Successors and Assigns
 
.  This Agreement, together with the Exhibits hereto, contains the entire
understanding of the Parties with respect to the subject hereof and supersedes
all prior agreements and understandings relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Parties.  In the event of any
conflict between this Agreement and any Exhibit attached hereto, the terms of
this Agreement shall be controlling.
 
17.14           Counterparts and Facsimile
 
.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.  This Agreement and any counterpart thereof may be
delivered by facsimile and when so delivered shall be deemed to be an original.
 
~ Signature Page Follows ~
 

 
- 20 -

--------------------------------------------------------------------------------

Exhibit 10.43

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
VISTA GOLD (BARBADOS) CORP.
 
By:           (signed) Michael B.
Richings                                                      
Authorized Signatory
 
Name: Michael B. Richings
 
Position: Director


 
PAN ASIA RESOURCES CORP.
 
By:           (signed) Stephen
Walters                                                      
Authorized Signatory
 
Name: Stephen Walters
 
Position: President


 


 


 


 

 
- 21 -

--------------------------------------------------------------------------------

Exhibit 10.43

EXHIBIT A
 
PROPERTY DESCRIPTION AND AREA OF INTEREST
 
PART 1 - Property Description


See the description contained in the attached Decree of the Minister of Energy
and Mineral Resource (Number: 352.K/30/DJB/2009), and the English translation
thereof (attached for reference only), which form part of this Exhibit A.  In
the event of any inconsistency between the description contained in the copy of
such Decree in Bahasa and the English translation thereof, the copy in Bahasa
shall govern.
 
[exapg1.jpg]
 
A-1

--------------------------------------------------------------------------------

Exhibit 10.43
[exapg2.jpg]
 
 
A-2

--------------------------------------------------------------------------------

Exhibit 10.43
 
 
 
 
[exapg3a.jpg]

 
A-3

--------------------------------------------------------------------------------

Exhibit 10.43
[exapg4a.jpg]
 
 
A-4

--------------------------------------------------------------------------------

Exhibit 10.43
 
[exapg5a.jpg]
 
A-5

--------------------------------------------------------------------------------

Exhibit 10.43
[exapg6.jpg]
 
A-6

--------------------------------------------------------------------------------

Exhibit 10.43
[exapg7.jpg]
 
 
A-7

--------------------------------------------------------------------------------

Exhibit 10.43
 
PART 2 - Area of Interest
 
[jointventure1.jpg]



 
A-8

--------------------------------------------------------------------------------

Exhibit 10.43

EXHIBIT B
 
FORM OF SHAREHOLDERS’ AGREEMENT
 


 
SHAREHOLDERS’ AGREEMENT
 
AMONG
 
VISTA GOLD (BARBADOS) CORP.
 
AND
 
PAN ASIA RESOURCES CORP.
 
AND
 
SALU SIWA LTD.
 
—, 200[—]
 




 
 
B-1

--------------------------------------------------------------------------------

Exhibit 10.43
 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
B-4
ARTICLE II
REPRESENTATIONS AND WARRANTIES; TITLE TO PROPERTIES
B-9
2.1
Capacity of Shareholders
B-9
ARTICLE III
NAME, PURPOSES AND TERM
B-10
3.1
General
B-10
3.2
Effective Date and Term
B-10
3.3
Registered Agent; Offices
B-10
3.4
Constating Documents
B-10
3.5
Agreement to be Bound
B-11
3.6
Approval of Certain Matters
B-11
ARTICLE IV
RELATIONSHIP OF SHAREHOLDERS
B-11
4.1
No Partnership
B-11
4.2
No Holding Out
B-12
4.3
No Fiduciary Duty
B-12
4.4
Tax Returns
B-12
4.5
Other Business Opportunities
B-12
4.6
Waiver of Right to Partition
B-12
4.7
Transfer of Shares
B-12
4.8
Implied Covenants; No Additional Duties
B-12
4.9
Liabilities; Indemnification
B-13
4.10
Extraordinary Matters
B-14
ARTICLE V
CONTRIBUTIONS BY SHAREHOLDERS
B-15
5.1
Shareholders’ Initial Contributions
B-15
5.2
Funding of Joint Venture Company
B-16
5.3
Conversion to Net Smelter Royalty
B-19
5.4
Return of Contributions
B-19
5.5
Bankruptcy of a Shareholder
B-19
5.6
Continuing Obligations and Liabilities of Shareholders
B-19
5.7
Indemnity by Shareholders for Salu Siwa Liabilities
B-20
ARTICLE VI
BOARD OF DIRECTORS
B-20
6.1
General Responsibility and Authority
B-20
6.2
Matters to be Decided
B-21
6.3
Appointment of Representatives
B-21
6.4
Frequency of Meetings
B-21
6.5
Notice of and Place of Meetings
B-22
6.6
Quorum
B-22
6.7
Adjournment for Lack of Quorum
B-22
6.8
Chairman and Secretary
B-22
6.9
Voting
B-22
6.10
Decision by Written Consent
B-23
6.11
Decisions Binding on Parties
B-23
6.12
Representatives' Expenses
B-23
6.13
Power to Establish Other Rules
B-23
6.14
No Power to Bind
B-23
ARTICLE VII
OPERATOR OF PT MASMINDO
B-23
7.1
Appointment
B-23
7.2
Powers and Duties of Operator
B-24
7.3
Standard of Care
B-26
7.4
Transactions With Affiliates
B-26
7.5
Activities During Deadlock
B-27
ARTICLE VIII
PROGRAMS AND BUDGETS
B-27
8.1
Initial Program and Budget
B-27
8.2
Operations Pursuant to Programs and Budgets
B-27
8.3
Presentation of Programs and Budgets
B-27
8.4
Review and Approval of Proposed Programs and Budgets
B-27
8.5
Deadlock on Proposed Programs and Budgets
B-27
8.6
Budget Overruns; Program Changes
B-28
8.7
Emergency or Unexpected Expenditures
B-28
ARTICLE IX
AUDITS
B-28
9.1
Audits
B-28
ARTICLE X
RESTRICTIONS
B-28
10.1
Area of Interest
B-28
10.2
Right to Acquire Shares
B-29
ARTICLE XI
NO OTHER SHAREHOLDERS
B-30
11.1
No Other Shareholders
B-30
ARTICLE XII
DISTRIBUTIONS
B-30
12.1
Distributions
B-30
ARTICLE XIII
SHAREHOLDER MEETINGS
B-30
13.1
Frequency of, Notice and Place of Meetings
B-30
ARTICLE XIV
TAXATION
B-31
13.2
General
B-31
13.3
Royalties, Production Taxes and Other Payments Based on Production
B-31
ARTICLE XV
ABANDONMENT AND SURRENDER OF PROPERTIES
B-31
14.1
Surrender or Abandonment of Property
B-31
ARTICLE XVI
CONFIDENTIALITY
B-31
15.1
General
B-31
15.2
Exceptions
B-31
15.3
Duration of Confidentiality
B-32
15.4
Press Releases
B-32
ARTICLE XVII
SHAREHOLDER’S INSURANCE
B-32
16.1
Shareholder’s Independent Insurance
B-32
ARTICLE XVIII
DISSOLUTION AND WITHDRAWAL
B-33
16.2
Dissolution
B-33
16.3
Withdrawal from Joint Venture
B-33
16.4
Liquidation and Termination After Dissolution
B-33
16.5
Right to Data After Termination
B-34
16.6
Continuing Authority
B-34
ARTICLE XIX
GENERAL PROVISIONS
B-34
17.1
Notices
B-34
17.2
Interpretation
B-36
17.3
Currency
B-36
17.4
Headings
B-36
17.5
Waiver
B-36
17.6
Modification
B-36
17.7
Force Majeure
B-36
17.8
Governing Law
B-37
17.9
Disputes
B-37
17.10
Rule Against Perpetuities
B-37
17.11
Further Assurances
B-37
17.12
No Third Party Beneficiaries
B-37
17.13
Entire Agreement; Successors and Assigns
B-37
17.14
Counterparts and Facsimile
B-38
EXHIBIT A–
PROPERTY DESCRIPTION AND AREA OF INTEREST
B-40
EXHIBIT B–
NET SMELTER RETURNS PAYMENT
B-41
EXHIBIT C–
INSURANCE
B-42
EXHIBIT D–
INITIAL PROGRAM AND BUDGET
B-43
EXHIBIT E–
AMENDED CONSTATING DOCUMENTS
B-44



 


 
 
B-2

--------------------------------------------------------------------------------

Exhibit 10.43


 SHAREHOLDERS’ AGREEMENT
 
THIS AGREEMENT made as of —, 20·
 
AMONG:
 
 
VISTA GOLD (BARBADOS) CORP., a corporation existing under the laws of Barbados

 
(“Vista Barbados”)
 
AND:
 
PAN ASIA RESOURCES CORP., a corporation existing under the laws of the Cayman
Islands
 
(“Pan Asia”, and together with Vista Barbados,
 
the “Shareholders”, and each a “Shareholder”)
 
AND:
 
SALU SIWA LTD., a corporation existing under the laws of Australia
 
(“Salu Siwa” and together with the
 
Shareholders, the “Parties”, and each a “Party”)
 
WHEREAS:
 
A.           Vista Barbados is a wholly-owned subsidiary of Vista Gold Corp.
(“Vista”).  Vista Barbados owns all of the issued and outstanding shares of Salu
Siwa Ltd. (“Salu Siwa”), which in turn owns a 99% interest in PT Masmindo Dwi
Area (“PT Masmindo”).  Vista Barbados directly holds a 1% interest in PT
Masmindo.  PT Masmindo holds a Seventh Generation Contract of Work in the
property comprising the Awak Mas Project in Indonesia (defined below as the
“Contract of Work”) as more particularly described in Part I of Exhibit A
(defined below as the “Property”);
 
B.           Pursuant to a letter agreement dated July 2, 2009, as amended by
(i) a letter agreement dated October 16, 2009, (ii) a letter agreement dated
November 18, 2009, and (iii) a letter agreement dated December 15, 2009
(collectively, the “Letter Agreement”) between Vista and Pan Asia, Vista granted
to Pan Asia the option, subject to the terms and conditions set out in the
Letter Agreement, to enter into a joint venture arrangement for the purpose of
earning a 60% interest in the Property via ownership of 60.6% of the outstanding
shares of Salu Siwa (the “Joint Venture”);
 
C.           Vista Barbados and Pan Asia entered into a Joint Venture Agreement
made as of December —, 2009 pursuant to which Vista Barbados granted Pan Asia
the option (the “Option”) to earn 60% of the outstanding shares of Salu Siwa
subject to and on the terms contained in the Joint Venture Agreement;
 
D.           Pan Asia has exercised the Option in accordance with the terms of
the Joint Venture Agreement; and
 


 
 
B-3

--------------------------------------------------------------------------------

Exhibit 10.43


E.           The Parties wish to enter into this Agreement in order to govern
the terms of the Joint Venture and the respective rights and obligations of the
Shareholders in their capacity as shareholders of Salu Siwa.
 
NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
mutual covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Parties agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.1 “Acceptance Period” has the meaning ascribed thereto in Section 10.2.
 
1.2           “Acquired Property” has the meaning ascribed thereto in Section
10.1.
 
1.3           “Acquiring Shareholder” has the meaning ascribed thereto in
Section 10.1.
 
1.4           “Acquisition Notice” has the meaning ascribed thereto in Section
10.1(a).
 
1.5           “Affiliate” means any Person which, directly or indirectly,
controls, is controlled by, or is under common control with, a Party.  For
purposes of the preceding sentence, “control” means possession, directly or
indirectly, of the power to direct or cause direction of management and policies
through ownership of voting securities, contract, voting trust or otherwise.
 
1.6           “Agreement” means this Shareholders’ Agreement, including all
amendments and modifications thereof, and all schedules and exhibits, which are
incorporated herein by this reference.
 
1.7           “Amended Constating Documents” has the meaning ascribed thereto in
Section 3.4.
 
1.8           “Area of Interest” means the area described in Part 2 of
Exhibit A.
 
1.9           “Assets” means the Properties, Products and all other real and
personal property, tangible and intangible, held by Salu Siwa.
 
1.10           “Australian Corporate Law” means the Corporations Act
(Australia), 2001.
 
1.11           “Board” or “Board of Directors” means the board of directors of
Salu Siwa.
 
1.12           “Budget” means a detailed estimate of all costs to be incurred by
Salu Siwa with respect to a Program and a schedule of cash advances to be made
by the Shareholders with respect to such Program.
 
1.13           “Business Day” means a day on which chartered banks are open for
the transaction of regular business in the cities of Denver, Colorado and
Vancouver, British Columbia.
 
1.14           “Chairman” means the chairman of the Board of Directors.
 
1.15           “Closing Date” has the meaning ascribed thereto in
Section 10.2(d).
 
1.16           “Confidential Information” means:
 
 
(a)
all information, data or other material relating to the Property, any Mine, PT
Masmindo or Salu Siwa obtained by either Shareholder, their Affiliates, or their
representatives

 


 
 
 
B-4

--------------------------------------------------------------------------------

Exhibit 10.43


 
(each a “Recipient”), directly or indirectly, whether written, oral or stored in
electronic or other form or medium;

 
 
(b)
all documents, copies, reproductions, summaries, extracts, notes,
interpretations, memoranda, records, studies, forecasts, compilations, checks,
evaluations or other data which pertain to, or derive, in whole or in part,
from:

 
 
(i)
the information, data or other materials described in Section 1.16(a); or

 
 
(ii)
any examination of any sample or core extracted from, or any site visit to, the
Properties; and

 
provided that the following shall not constitute “Confidential Information”:
 
 
(c)
any information that:

 
 
(i)
at any time forms part of the public domain, other than by reason of a
Recipient’s failure to comply with the terms hereof;

 
 
(ii)
is lawfully obtained by a Recipient from a third party who is, to the best of
the knowledge of the Recipient, not under an obligation of confidentiality with
respect to such information;

 
 
(iii)
the Recipient can demonstrate was in the Recipient’s possession prior to the
date the same information is obtained hereunder;

 
 
(iv)
the Recipient can demonstrate was ascertained or developed independently by the
Recipient without reference to information that would otherwise constitute
Confidential Information hereunder; or

 
 
(v)
the Recipient is required to report or disclose by law, or pursuant to an order
by any court or regulatory authority having jurisdiction, including any stock
exchange, provided that the Recipient, will, unless the Recipient is compelled
to make the disclosure or would otherwise be subject to censure or penalty (in
which case it will disclose only such of the information as is required), give
notice to Salu Siwa before any such report or disclosure is made in order to
permit Salu Siwa the opportunity to contest or to otherwise restrict such
disclosure or reporting.

 
1.17           “Continuing Obligations” means obligations or responsibilities
that are reasonably expected to continue or arise after Operations on a
particular area of the Property have ceased or are suspended, such as future
monitoring, stabilization, or Environmental Compliance.
 
1.18           “Cover Payment” has the meaning ascribed thereto in
Section 5.2(e).
 
1.19           “Development” means all preparation for the removal and recovery
of Products, including the development, construction or installation of a Mine.
 
1.20           “Director” means a director of the Board.
 


 
 
B-5

--------------------------------------------------------------------------------

Exhibit 10.43


1.21           “Disposing Party” has the meaning ascribed thereto in Section · .
 
1.22           “Effective Date” means the date first written above.
 
1.23           “Environmental Compliance” means action performed during or after
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws applicable to the Properties, any Mine or
Salu Siwa.
 
1.24           “Environmental Laws” means laws aimed at reclamation or
restoration of the Properties; abatement of pollution; protection of the
environment; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic
resources; management, storage or control of hazardous materials and substances;
releases or threatened release of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the environment,
including without limitation, ambient air, surface water and groundwater; and
all other laws relating to the manufacturing, processing, distribution, use,
treatment, storage, disposal, handling or transport of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes.
 
1.25           “Environmental Liabilities” means any and all claims, actions,
causes of action, damages, losses, liabilities, obligations, penalties,
judgments, amounts paid in settlement, assessments, costs, disbursements, or
expenses (including, without limitation, attorneys’ fees and costs, experts’
fees and costs, and consultants’ fees and costs) of any kind or of any nature
whatsoever that are asserted against Salu Siwa, either Shareholder or the
Operator, by any Person or entity other than the other Shareholder, alleging
liability (including, without limitation, liability for studies, testing or
investigatory costs, cleanup costs, response costs, removal costs, remediation
costs, containment costs, restoration costs, corrective action costs, closure
costs, reclamation costs, natural resource damages, property damages, business
losses, personal injuries, penalties or fines) arising out of, based on or
resulting from: (i) the presence, release, threatened release, discharge or
emission into the environment of any hazardous materials or substances existing
or arising on, beneath or above the Property and/or emanating or migrating
and/or threatening to emanate or migrate from the Property to off-site
properties; (ii) physical disturbance of the environment; or (iii) the violation
or alleged violation of any Environmental Laws.
 
1.26           “Exploration” means all activities directed toward ascertaining
the existence, location, quantity, grade or value of deposits of Minerals.
 
1.27           “Indemnified Party” has the meaning ascribed thereto in
Section 4.9(e).
 
1.28           “Indemnifying Party” has the meaning ascribed thereto in
Section 4.9(e).
 
1.29           “Indonesian Corporate Law” means · [NTD: Indonesian Counsel to
advise]
 
1.30           “Initial Proportionate Share” means the initial proportion,
expressed as a percentage of the outstanding Shares in Salu Siwa, held by each
of Vista Barbados and Pan Asia, being 40% and 60%, respectively, as of the
Effective Date.
 
1.31           “Joint Venture” has the meaning ascribed thereto in Recital B to
this Agreement.
 
1.32           “Letter Agreement” has the meaning ascribed thereto in Recital B
to this Agreement.
 
1.33           “Listed Security” has the meaning ascribed thereto in Section ·..
 


 
 
B-6

--------------------------------------------------------------------------------

Exhibit 10.43


1.34           “Mine” means the workings, plant, facilities, infrastructure and
improvements acquired, obtained or constructed in order to bring the Property,
or any portion thereof, into production, and to maintain, the commercial
production of Products.
 
1.35           “Minerals” means any minerals, precious or base, metallic or
non-metallic, in, on or under the Properties which may lawfully be explored for,
mined and sold.
 
1.36           “Mining” means the mining, extracting, producing, handling,
milling or other processing of Products.
 
1.37           “National Instrument 43-101” means Canadian National Instrument
43-101, Standards of Disclosure for Mineral Projects, as amended from time to
time.
 
1.38
“Net Smelter Returns” means [Note to draft: To be drafted.]

 
1.39
“Offer Notice” has the meaning ascribed thereto in Section 10.2

 
1.40           “Operating Year” means a calendar year unless the Board of
Directors determines otherwise.
 
1.41           “Operations” means every kind of work done by, or under the
direction of, the Operator on or in respect of the Property pursuant to a
Program and Budget approved by the Board of Directors to carry out Exploration,
to determine the feasibility of Development of a Mine, and, if approved by a
Production Decision, carry out Development of a Mine and to operate the Mine, in
each case on behalf of or through PT Masmindo, including, without limitation:
 
 
(a)
surveying, mapping, sampling (including bulk or underground sampling),
trenching, drilling and exploring (including geochemical and geophysical
exploration);

 
 
(b)
establishing drill sites, sample/core preparation and sample/core storage areas,
pilot plant areas, temporary building areas, lay down areas and constructing
such roads, airstrips, and other access as may be necessary to conduct
Operations;

 
 
(c)
transporting to and installing on the Property, and removing from time to time,
buildings, plant, equipment, machinery, tools, appliances, camp facilities,
materials and supplies;

 
 
(d)
engaging and transporting employees or contractors to work on the Properties;

 
 
(e)
supplying food, lodgings and other reasonable needs for any employees or
contractors engaged to work on the Property;

 
 
(f)
preparing reports, estimates and studies in respect of the Property as the
Operator may deem necessary or as are required by terms set out herein;

 
 
(g)
removing from the Property reasonable quantities of rock and Minerals and to
transport the same for purpose of sampling, testing, metallurgical testing,
grading or assaying;

 
 
(h)
designing a Mine;

 
 
(i)
obtaining all permits, licences, approvals, government authorizations, rights of
way and easements necessary in connection with Operations or the Development of
a Mine, including environmental permits for tailings and waste disposal;

 


 
 
B-7

--------------------------------------------------------------------------------

Exhibit 10.43


 
(j)
securing all necessary ancillary lands, water rights and uses necessary in
connection with Operations or the Development of a Mine, including local
community negotiations and land and water purchases from individuals;

 
 
(k)
preparing and presenting to the Board of Directors Programs and Budgets and
carrying out approved Programs and Budgets;

 
 
(l)
purchasing or otherwise acquiring all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances, and obtaining such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions; and

 
 
(m)
caring for and maintaining a Mine during periods in which the Mine is not in
operation.

 
1.42           “Operator” means the Person appointed pursuant to Article VII
from time to time as the Operator of PT Masmindo.
 
1.43           [“Operator’s Fee” means ●.]
 
1.44           “Pan Asia” means Pan Asia Resources Corp.
 
1.45           “Parties” means Vista Barbados, Pan Asia, their respective
permitted successors and assigns, and Salu Siwa, and “Party” means any one of
them.
 
1.46           “Person” means an individual, corporation, limited liability
company, unlimited liability corporation, partnership, limited partnership,
joint venture, firm, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity or form of enterprise.
 
1.47           “Prime Rate” means the higher of the interest rate quoted as
“U.S. Prime” by the Royal Bank of Canada, at its head office, as said rate may
change from day to day (which quoted rate may not be the lowest rate at which
such bank loans funds) and the benchmark interest rate prescribed by or under
Section 109N of the Commonwealth of Australia’s Income Assessment Act 1936 (and
any amending legislation).
 
1.48           “Products” means all Minerals (including concentrates derived
therefrom) produced from the Properties.
 
1.49           “Program” means a description in reasonable detail of Operations
to be conducted and objectives to be accomplished by the Operator:
 
 
(a)
over 12 months or such other period as is approved by the Board of Directors;

 
 
(b)
up to an aggregate amount of expenditures as is approved by the Board of
Directors; or

 
 
(c)
to achieve technical milestones approved by the Board of Directors.

 
1.50           “Property” means those interests in mineral properties or PT
Masmindo described in Part 1 of Exhibit A.
 
1.51           “Proportionate Share” has the meaning ascribed thereto in
Section 5.2.
 


 
 
B-8

--------------------------------------------------------------------------------

Exhibit 10.43


1.52           “Recipient” has the meaning ascribed thereto in Section 1.17.
[Note to draft: incorrect.]
 
1.53           “Representatives” has the meaning ascribed thereto in
Section 6.3.
 
1.54           “Right of First Refusal” has the meaning ascribed thereto in
Section 10.2(a).
 
1.55           “Shareholder” and “Shareholders” means Vista Barbados and Pan
Asia, and any other Person who acquires Shares in accordance with the terms of
this Agreement.
 
1.56           “Shares” means the ordinary shares in the capital of Salu Siwa
with full voting rights and, where the context permits, includes: (a) any
securities into which such ordinary shares may be converted, reclassified,
redesignated, subdivided, consolidated or otherwise changed; (b) any securities
of Salu Siwa or of any other Person received by the holders of such ordinary
shares as a result of any merger, amalgamation, reorganization, arrangement or
other similar transaction involving Salu Siwa; and (c) any security, other
instrument or right that is exercisable, exchangeable or convertible into, or
evidences the right to acquire, any ordinary shares or other securities of Salu
Siwa.
 
1.57           “Straight-Line Dilution” has the meaning ascribed thereto in
Section 5.2(d).
 
1.58           “Tracking Account” has the meaning ascribed thereto in
Section 5.2(a).
 
1.59           “Transfer” means: (i) any transfer, sale, assignment, exchange,
gift, donation or other disposition thereof whereby possession, legal title,
direct ownership or the economic risk or return associated therewith passes
directly or indirectly from one Person to another or to the same Person in a
different legal capacity, whether or not for value, whether or not voluntary and
however occurring; or (ii) any agreement, undertaking or commitment to effect
any of the foregoing, but for greater certainty does not include the pledge by a
Shareholder of its Shares to a creditor as security pursuant to a bona fide loan
or similar agreement entered into by the Shareholder or any of its Affiliates.
 
1.60           “Vista Barbados” means Vista Gold (Barbados) Corp.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; TITLE TO PROPERTIES
 
2.1  
Capacity of Shareholders

 
 – As of the Effective Date, each of the Shareholders represents and warrants as
follows:
 
(a)  
it is a corporation, duly organized and existing and in good standing in its
respective jurisdiction of incorporation, and is qualified to do business and is
in good standing in those jurisdictions where necessary in order to carry out
the purposes of this Agreement;

 
(b)  
it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate and other actions
required to authorize it to enter into and perform this Agreement have been
properly taken;

 
(c)  
it will not breach any agreement, arrangement or its constating documents by
entering into or performing this Agreement;

 
(d)  
this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms; and

 


 
 
B-9

--------------------------------------------------------------------------------

Exhibit 10.43


(e)  
this Agreement is enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of a court.

 
ARTICLE III
 
NAME, PURPOSES AND TERM
 
3.1  
General

 
 – The Shareholders agree that all of their rights with respect to Salu Siwa, PT
Masmindo and all of the Operations shall be subject to and governed by this
Agreement.  To the fullest extent permitted by Australian Corporate Law, this
Agreement shall control as to any conflict between this Agreement and Australian
Corporate Law or as to any matter provided for in this Agreement that is also
provided for under Australian Corporate Law.
 
3.2  
Effective Date and Term

 
 – The Effective Date of this Agreement shall be the date first recited
above.  The Joint Venture and this Agreement shall continue from the Effective
Date and for so long thereafter until all Operations have ceased, all materials,
supplies, equipment and infrastructure have been salvaged and disposed of, and
any required Environmental Compliance is completed and accepted, unless the
Joint Venture and this Agreement are earlier terminated, pursuant to
Section 18.1.
 
3.3  
Registered Agent; Offices

 
 – The registered office and registered agent of Salu Siwa shall be as set forth
in Salu Siwa’s Organisational Extract, provided that at all times the registered
office and registered agent are located in [location].  The Operator may from
time to time request from the Shareholders that the Shareholders designate a
successor registered office and registered agent and may request that the
Shareholders amend the Organisational Extract of Salu Siwa to reflect any such
change provided, however, that any such successor registered office or
registered agent shall be in [location].  The location of the principal place of
business of Salu Siwa shall be at such location as the Operator shall from time
to time select; provided, however, that such principal place of business shall
be in [location].  [NTD:  PWC to provide guidance re desired location Tax
advisors to be consulted]
 
3.4  
Constating Documents

 
 – Immediately prior to the Effective Date, Vista Barbados shall have caused
Salu Siwa to adopt, and Salu Siwa shall have adopted, any necessary amendments
to the existing constating documents of Salu Siwa so that following such
amendments, the constating documents are in the form as set out in Exhibit F
(the “Amended Constating Documents”), and both Vista Barbados and Salu Siwa
shall have taken and have caused to be taken all such steps, corporate,
regulatory or otherwise, as necessary in order for the Amended Constating
Documents to be the constating documents of Salu Siwa immediately prior to the
Effective Date.  The Parties acknowledge and agree that not all of the terms
contained in this Agreement relating to the relationship, rights and obligations
of the Shareholders and the relationship, rights and obligations of the
Shareholders vis-à-vis Salu Siwa will be expressly provided for in the Amended
Constating Documents of Salu Siwa, and the Parties agree that where the Amended
Constating Documents are silent as to any matter, the provisions of this
Agreement shall apply to, govern and prevail over such matter.  In the event of
a conflict between the provisions of this Agreement and the provisions of the
Amended Constating Documents, each Shareholder covenants and agrees at all times
to:
 


 
 
B-10

--------------------------------------------------------------------------------

Exhibit 10.43


cause its Representatives on the Board of Directors to vote or take all steps;
 
(a)  
to vote, or cause to be voted, the Shares held or controlled by it;

 
(b)  
to otherwise exercise its rights as a shareholder of Salu Siwa; and

 
(c)  
to take all other steps,

 
as may reasonably be required under Australian Corporate Law and the Amended
Constating Documents to amend the Amended Constating Documents to resolve such
conflict so that the provisions of this Agreement will, to the extent permitted
by Australian Corporate Law, at all times prevail.
 
3.5  
Agreement to be Bound

 
 –  Each Shareholder agrees to take all such steps as may reasonably be within
such Shareholder’s power, so as to comply with and act, and to cause its
Affiliates and Salu Siwa to comply with and act, in a manner contemplated by the
provisions of this Agreement and so as to give effect to the terms, intent and
meaning of this Agreement and shall cause its Representatives on the Board of
Directors to act accordingly and, if one or more of such Representatives fails
to act accordingly, each Shareholder shall forthwith take such steps as may be
within such Shareholder’s power to immediately remove the non-complying
Representative(s) from such position.
 
3.6  
Approval of Certain Matters

 
 – Within 48 hours of the Effective Date, the Shareholders shall approve, among
other things, the following matters, in compliance with Salu Siwa’s Amended
Constating Documents and Australian Corporate Law:
 
(a)           appointing the following new Directors and alternate Directors of
Salu Siwa:
 
●, ●;
 
(b)           removing all existing powers of attorney; and
 
 
(c)
the issuance of sufficient shares in Salu Siwa such that 60.6% of the issued
share capital in Salu Siwa is owned by Pan Asia.

 
ARTICLE IV
 
RELATIONSHIP OF SHAREHOLDERS
 
4.1  
No Partnership

 
 – Nothing herein contained shall be construed as creating a partnership of any
kind or as imposing upon any Shareholder any partnership duty, obligation or
liability to any other Shareholder hereto.  Except pursuant to the authority
expressly granted in Article VII or elsewhere herein or as otherwise agreed in
writing by the Shareholders, neither Shareholder shall have any authority to act
for Salu Siwa, PT Masmindo or another Shareholder or to assume any obligation or
responsibility on behalf of Salu Siwa or the other Shareholder solely by virtue
of being a Shareholder.  Any Shareholder that takes any action or binds Salu
Siwa in violation of this Section 4.1 shall be solely responsible for any loss
and expense incurred by Salu Siwa or the other Shareholder as a result of the
unauthorized action and shall indemnify and hold Salu Siwa and such other
Shareholder harmless with respect to the loss or expense pursuant to
Section 4.9(c)of this Agreement.
 


 
 
B-11

--------------------------------------------------------------------------------

Exhibit 10.43


No Holding Out
 
 – No Shareholder shall, except when required by this Agreement or by any law,
by-law, ordinance, rule, order or regulation, use, suffer or permit to be used,
directly or indirectly, the name of any other Shareholder for any purpose
related to the Property or Salu Siwa.
 
4.2  
No Fiduciary Duty

 
 – Nothing contained in this Agreement shall be construed as imposing any
fiduciary duty to Salu Siwa, PT Masmindo or to any Shareholder on any other
Shareholder (in its capacity as a Shareholder of Salu Siwa).
 
4.3  
Tax Returns

 
 – The Operator shall prepare and shall file, after approval by the Board of
Directors, any tax returns, elections, designations or other tax forms required
for Salu Siwa.
 
4.4  
Other Business Opportunities

 
 – Except as expressly provided in this Agreement, each Shareholder and the
Operator shall have the right independently to engage in and receive full
benefits from business activities, whether or not competitive with the
Operations, without consulting the other.  The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied to any other
activity, venture, or operation of either Shareholder or the Operator, and,
except as otherwise provided in Article X, neither Shareholder nor the Operator
shall have any obligation to any Shareholder with respect to any opportunity to
acquire any property within the Area of Interest.  Unless otherwise agreed in
writing, no Shareholder nor the Operator shall have any obligation to mill,
beneficiate or otherwise treat any Products in any facility owned or controlled
by the Operator or any Shareholder.
 
4.5  
Waiver of Right to Partition

 
 – The Shareholders hereby waive and release all rights of partition, or of sale
in lieu thereof, or other division of Assets, including any such rights provided
by law, except in the event that such rights are created by the insolvency or
dissolution of Salu Siwa.
 
4.6  
Transfer of Shares

 
 – Except as permitted by Section 10.2 of this Agreement, neither Shareholder
shall Transfer all or any part of its Shares.
 
4.7  
Implied Covenants; No Additional Duties

 
 – There are no implied covenants contained in this Agreement other than those
contractual covenants of good faith and fair dealing.  The Operator shall not
have any fiduciary or other duties to Salu Siwa except as specifically provided
by this Agreement.  The Operator shall not be liable to Salu Siwa for any duties
not expressly provided for under this Agreement, liability for which is
expressly excluded.  Notwithstanding any contrary provision of this Agreement,
in carrying out any duties hereunder, the Operator and Shareholders shall not be
liable to Salu Siwa nor to any Shareholder for breach of any duty for the
Operator’s or any such Shareholder’s good faith reliance on the provisions of
this Agreement, the records of Salu Siwa, any information, opinions, reports or
statements presented by any other Shareholder, Operator, officer or employee of
Salu Siwa, the Board of Directors, or any committee of
 


 
 
B-12

--------------------------------------------------------------------------------

Exhibit 10.43


Salu Siwa, or by any other Person as to matters such Shareholder or the Operator
reasonably believes are within such other Person’s professional or expert
competence.  The preceding sentence shall in no way limit any Person’s right to
rely on information to the extent provided in Australian Corporate Law.
 
4.8  
Liabilities; Indemnification

 
(a)  
No Shareholder or Operator shall be personally liable under any judgment of a
court, or in any other manner, for any debt, obligation or liability of Salu
Siwa, whether such liability or obligation arises in contract, tort or
otherwise, solely by reason of being a Shareholder or Operator.

 
(b)  
Salu Siwa shall indemnify, defend and hold harmless each Shareholder (in its
capacity as a shareholder), and their respective directors, officers, employees,
agents and attorneys, from and against any and all third party losses, claims,
damages and liabilities arising out of or relating to:

 
(i)  
Salu Siwa, PT Masmindo or the Operations, including without limitation
Environmental Liabilities and Continuing Obligations;

 
(ii)  
any Property assigned to a Shareholder as an objecting Shareholder pursuant to
Section 15.1, but only to the extent arising out of or relating to Operations,
including without limitation Environmental Liabilities and Continuing
Obligations, conducted prior to the date of such assignment; and

 
(iii)  
any reimbursements by one Shareholder to the other Shareholder or Operator of
any of the foregoing pursuant to Section 5.7,

 
except in any case of clauses (i) through (iii) above to the extent such losses,
claims, damages or liabilities arise out of or result from any conduct described
in any of clauses (i) through (iii) of Section 4.9(c) below.
 
(c)  
Subject to Section 4.9(d), each Shareholder shall indemnify, defend and hold
harmless Salu Siwa, the other Shareholder, and such other Shareholder’s
directors, officers, employees, agents and attorneys, from and against any and
all losses, claims, damages and liabilities arising out of or relating to:

 
(i)  
any unauthorized act or any assumption of liability by the indemnifying
Shareholder (including in its capacity as an Operator), or any of its directors,
officers, employees, agents and attorneys done or undertaken, or apparently done
or undertaken, on behalf of Salu Siwa or the other Shareholder, except pursuant
to the authority expressly granted herein or as otherwise agreed in writing
between the Shareholders;

 
(ii)  
any misrepresentation or inaccuracy in any of such Shareholder’s representations
or warranties set forth in this Agreement; or

 
(iii)  
any breach by such Shareholder of any covenant contained in this Agreement
caused by or attributable to such Shareholder’s willful misconduct or gross
negligence, including in its capacity as an Operator.

 


 
 
B-13

--------------------------------------------------------------------------------

Exhibit 10.43


(iv)  
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PERSON OR ENTITY
OTHER THAN A SHAREHOLDER SHALL HAVE THE RIGHT TO ENFORCE ANY REPRESENTATION OR
WARRANTY OF A SHAREHOLDER HEREUNDER, OR ANY OBLIGATION OF A SHAREHOLDER TO
CONTRIBUTE CAPITAL HEREUNDER, TO FUND CONTINUING OBLIGATIONS, TO REIMBURSE OR
INDEMNIFY ANY OTHER SHAREHOLDER HEREUNDER, AND SPECIFICALLY NEITHER SALU SIWA
NOR ANY LENDER OR OTHER THIRD PARTY SHALL HAVE ANY SUCH RIGHTS, IT BEING
EXPRESSLY UNDERSTOOD THAT THE REPRESENTATIONS AND WARRANTIES, AND THE
CONTRIBUTION, REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS SET FORTH IN
ARTICLES IV and V SHALL BE ENFORCEABLE ONLY BY A SHAREHOLDER AGAINST ANOTHER
SHAREHOLDER (WHICH, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
ARE IN ALL SUCH CASES FOR THE BENEFIT OF THE SHAREHOLDERS).  FOR THE AVOIDANCE
OF DOUBT, SALU SIWA SHALL BE BOUND BY ARTICLES IV and V, BUT SHALL HAVE NO RIGHT
TO ENFORCE THOSE PROVISIONS AGAINST A SHAREHOLDER, SUCH RIGHTS BEING EXCLUSIVELY
VESTED IN THE SHAREHOLDERS.

 
(d)  
If any claim or demand is asserted against an indemnified party under this
Section 4.9 (an “Indemnified Party”) in respect of which such Indemnified Party
may be entitled to indemnification under this Agreement, written notice of such
claim or demand shall promptly be given to the Party responsible hereunder for
indemnification (the “Indemnifying Party”).  The Indemnifying Party shall have
the right, but not the obligation, by notifying the Indemnified Party within 30
days after its receipt of the notice of the claim or demand, to assume the
entire control of (subject to the right of the Indemnified Party to participate,
at the Indemnified Party’s expense and with competent and experienced counsel of
the Indemnified Party’s choice), the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of competent
and experienced counsel of the Indemnifying Party’s choice.  Any losses, claims,
damages or liabilities of the Indemnified Party caused by a failure by the
Indemnifying Party to defend, compromise, or settle a claim or demand in a
reasonable and expeditious manner requested by the Indemnified Party, after the
Indemnifying Party has given notice that it will assume control of the defense,
compromise, or settlement of the matter, shall be included in the losses,
claims, damages and liabilities for which the Indemnifying Party shall be
obligated to indemnify the Indemnified Party.  Any settlement or compromise of a
matter by the Indemnifying Party shall include a full release of claims against
the Indemnified Party which have arisen out of the indemnified claim or demand.

 
4.9  
Extraordinary Matters

 
(a)  
Salu Siwa may not make a decision about, take action on or implement any of the
following without the approval of the Shareholders (or Shareholder, as the case
may be) holding at least 75% of the Shares in the aggregate, in addition to any
Board of Directors or other approval required under Australian Corporate Law:

 


 
 
B-14

--------------------------------------------------------------------------------

Exhibit 10.43


(b)  
amending or revoking the Amended Constating Documents in whole or in part or
enacting any additional by-law, except to resolve any conflict in favour of this
Agreement;

 
(i)  
increasing or reducing the authorized capital of Salu Siwa or increasing or
reducing the issued capital of Salu Siwa by way of share split, share
consolidation, conversion or exchange of securities or similar transaction;

 
(ii)  
amalgamating, merging or entering into an arrangement or other reorganization
involving Salu Siwa;

 
(iii)  
purchasing, redeeming or acquiring any Shares or other securities of Salu Siwa,
except as expressly contemplated in this Agreement;

 
(iv)  
requiring or permitting any additional capital contribution by a Shareholder
except as expressly provided for herein; or

 
(v)  
allotting, reserving, setting aside or issuing any Shares, except as expressly
provided for herein;

 
(vi)  
determining the subscription price for Shares issued otherwise than in
connection with a capital contribution or cash call contemplated in Section 5.2,
and/or the value of any non-cash consideration contributed by a Shareholder;

 
(vii)  
creating, assuming or incurring any debt (other than capital leases or trade
payables arising in the ordinary course of business) of Salu Siwa exceeding
$[—];

 
(viii)  
entering into any loan arrangement with a Shareholder;

 
(ix)  
making any loan to any Person or guaranteeing the obligations of any Person; or

 
(x)  
entering into any contract or other transaction with any Person who is not at
arm’s length to Salu Siwa or the Shareholders, except as expressly provided for
herein; and

 
(c)  
Shareholders have 10 Business Days to give or decline any approval needed under
Section 4.10(a) from the date such approval is requested in writing.  If a
Shareholder fails to respond within the specified time period to a written
request for an approval needed under Section 4.10(a), that Shareholder shall be
deemed to have given the approval requested and shall take, or cause to be
taken, all steps required under Australian Corporate Law and the Amended
Constating Documents, as may be necessary to give effect to these resolutions,
including, but not limited to, attending a Shareholders’ meeting and voting in
favour of the resolution or resolutions in respect of which approval was sought
by the other Shareholder.

 
ARTICLE V
 
CONTRIBUTIONS BY SHAREHOLDERS
 
5.1  
Shareholders’ Initial Contributions

 


 
 
B-15

--------------------------------------------------------------------------------

Exhibit 10.43


5.2  
 – On the Effective Date, the Parties shall be deemed to have made the following
contributions to their respective Tracking Account and to respectively have the
following Proportionate Share:

 

 
Deemed Contribution
Proportionate Share
Pan Asia
$6,000,000
60%
Vista Barbados
$4,000,000
40%



 
5.3  
Funding of Joint Venture Company

 
(a)  
The Operator shall create and maintain a funding tracking account (the “Tracking
Account”) for each of the Shareholders.  The total initial amount to be recorded
in Vista Barbados’ Tracking Account shall be $4,000,000 and the total initial
amount to be recorded in Pan Asia’s Tracking Account shall be $6,000,000.

 
For greater certainty, the Tracking Accounts are intended to track the actual
and deemed capital contributions of the Shareholders for determining each
Shareholder’s Proportionate Share and is separate from the capital of Salu Siwa
for Australian Corporate Law purposes [Note to draft: Aus counsel to
review.].  Each Shareholder’s Tracking Account shall be credited with any
further capital contributions made by such Party as set out in this Section 5.2.
 
(b)  
Each Shareholder shall fund its Proportionate Share of all costs, expenses and
liabilities incurred by Salu Siwa through subscriptions for treasury Shares (at
the same par share price), which Proportionate Share, from time to time, shall
be determined as follows:

 
“Proportionate Share” at any time (subject to adjustment for Double Dilution
below) means:
 
(i)  
the total amount of the Shareholder’s then Tracking Account, divided by:

 
(ii)  
the total amount of the then Tracking Accounts of both Shareholders.

 
Each time a Shareholder funds costs, expenses and liabilities incurred by Salu
Siwa, such amount shall be credited to the Shareholder’s Tracking Account.  For
the purposes of Australian Corporate Law, if a Shareholder contributes funds
pursuant to this Section 5.2(b), the Parties shall cause to be issued to such
funding Shareholder the number of additional Shares as is necessary so that the
Shareholders’ respective Shareholdings in Salu Siwa reflect their then
Proportionate Share.
 
(c)  
Promptly following approval of a Program and Budget, the Operator shall prepare
and provide to the Board of Directors for consideration and approval a proposed
schedule of the monthly cash calls the Operator anticipates making over the
course of that Program and Budget.  On the basis of each approved Program and
Budget, the Operator shall submit prior to the last day of each month a cash
call billing to Shareholders for estimated cash requirements of Salu Siwa for
the next month.  Within 30 days after receipt of each billing, each Shareholder
shall advance its Proportionate Share of such cash requirements.  The Operator
shall record all funds received by Salu Siwa pursuant to such cash
advances.  The Operator may issue cash calls in order to maintain a cash balance
in Salu Siwa approximately equal to the reasonably expected rate of Salu Siwa’s

 


 
 
B-16

--------------------------------------------------------------------------------

Exhibit 10.43


(d)  
expenditures under an approved Program and Budget for a maximum of 30 days.  All
funds in excess of immediate cash requirements received by Salu Siwa pursuant to
cash calls shall be invested by the Operator for the benefit of Salu Siwa in
cash management accounts and investments selected at the discretion of the
Operator, which accounts may include, but are not limited to, money market
investments and money market funds.

 
(e)  
Notwithstanding the above, within 20 days of approval of a Program and Budget by
the Board of Directors, each Shareholder will have the opportunity to elect to
contribute its Proportionate Share, a lesser amount or no amount to such Program
and Budget.  Failure of a Shareholder to provide an election to the Operator
within such 20 day period shall be deemed to be an election to fund its
Proportionate Share.  In the event that a Shareholder notifies the Operator that
it elects not to fund its Proportionate Share (whether less than its
Proportionate Share or none at all) of a Program and Budget within such 20 days
of the Board of Directors approving such Program and Budget, the other
Shareholder will have the right, but not the obligation, to fund all or part of
the unpaid portion of the advance by increasing its contribution or
subscription, as the case may be, such that it results in straight-line dilution
(“Straight-Line Dilution”) of the Shareholder not funding (as reflected by the
Shareholders’ Tracking Accounts after such funding is credited) in accordance
with the following formula:

 
Y%  =
100           x
A1 + A2
B1 + B2 +A2

Where:
 
Y
=
the non-funding Shareholder’s Proportionate Share (expressed as a percentage);
A1
=
the amount of the non-funding Shareholder’s Tracking Account immediately before
the first cash call of the Program and Budget at issue;
A2
=
the non-funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue;
B1
=
the total of the Tracking Accounts of both Shareholders immediately before the
first cash call of the Program and Budget at issue; and
B2
=
the funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue.

In the event a Shareholder suffers a reduction in its Proportionate Share
pursuant to the above Straight-Line Dilution formula, the other Shareholder’s
Proportionate Share will be correspondingly increased by the amount of the
reduction.
 
If the other Shareholder does not wish to fund the elected shortfall, the
Program and Budget may be sent back to the Board of Directors for amendment and
re-approval.
 
(f)  
In the event that a Shareholder fails to advance cash to fund a cash call
billing submitted by the Operator pursuant to Section 5.2(c), in accordance with
its election under Section 5.2(d), the other Shareholder will have the right,
but not the obligation, to fund all or part of the unpaid portion of the advance
by making a demand loan to the non

 


 
 
B-17

--------------------------------------------------------------------------------

Exhibit 10.43


(g)  
funding Shareholder at an annual rate of interest equal to the U.S. Prime Rate
(a “Cover Payment”).  Each and every Cover Payment shall constitute a demand
loan bearing interest from the date of the advance at the Prime Rate.  If more
than one Cover Payment is made, the Cover Payments shall be aggregated and the
rights and remedies described herein pertaining to an individual Cover Payment
shall apply to the aggregated Cover Payments.  The failure to repay such loan
upon demand shall be a default.  All funding will be funded as subscriptions for
treasury Shares and not contributed surplus.

 
(h)  
In the event that a Shareholder fails to advance cash to fund a cash call
billing submitted by the Operator pursuant to Section 5.2(c), in accordance with
its election under Section 5.2(d) and no Cover Payment is made or the
non-funding Party fails to pay such Cover Payment loan upon demand pursuant to
Section 5.2(e), the non-funding Shareholder shall be in default and, as
liquidated damages and the exclusive remedy for such default, the funding
Shareholder shall be entitled to cause the non-funding Shareholder’s
Proportionate Share to be diluted (and to be so reflected in the non-funding
Shareholders’ Tracking Account) at a rate which is double that of Straight-Line
Dilution (“Double Dilution”) in accordance with the following formula.  The
amount of any Cover Payment and interest not paid upon demand shall be included
as an amount advanced by the funding Shareholder (and not the non-funding
Shareholder):

 
Y%  =
100           x
A1 + A2
B1 + 2 (B2) +A2

Where:
 
Y
=
the non-funding Shareholder’s Proportionate Share (expressed as a percentage);
A1
=
the amount of the non-funding Shareholder’s Tracking Account immediately before
the first cash call of the Program and Budget at issue;
A2
=
the non-funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue;
B1
=
the total of the Tracking Accounts of both Shareholders immediately before the
first cash call of the Program and Budget at issue; and
B2
=
the funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue.

In the event a Shareholder suffers a reduction in its Proportionate Share
pursuant to the above Double Dilution formula, the other Shareholder's
Proportionate Share shall be correspondingly increased by the amount of the
reduction.  In order that the Shareholders’ Tracking Accounts will reflect the
new Proportionate Shares, the non-funding Shareholder’s Tracking Account will be
credited with the amount equal to A2 above and the funding Party’s Tracking
Account will be credited with the amount equal to 2 times B2 above.  Double
Dilution shall be effective as of the date of the default giving rise to such
Double Dilution.
 
(i)  
From time to time, in the event of either Straight-Line Dilution or Double
Dilution pursuant to this Section 5.2, Salu Siwa will either: (a) issue for
nominal consideration,

 


 
 
B-18

--------------------------------------------------------------------------------

Exhibit 10.43


(j)  
such number of Shares to a funding Shareholder as is necessary so that the
Shareholders’ respective Shareholdings in Salu Siwa reflect their then
Proportionate Share; or (b) accept for surrender, and the non-funding
Shareholders shall surrender to Salu Siwa, such number of Shares held by the
non-funding Shareholder as is necessary so that the Shareholders’ respective
Shareholdings in Salu Siwa reflect their then Proportionate Share following such
Straight-Line Dilution or Double Dilution.

 
(k)  
For greater certainty, in the event of either Straight-Line Dilution or Double
Dilution the non-funding Party’s dilution extinguishes any debt associated with
their failure to fund.

 
5.4  
Conversion to Net Smelter Royalty

 
– If at any time, a Shareholder’s Proportionate Share is less than 10 percent,
that Shareholder shall forthwith surrender, free and clear of all liens and
encumbrances, all of its Shares for cancellation and such Shareholder shall have
no further rights, interests or obligations in respect of Salu Siwa, its assets
or the Property, except that as a refund Salu Siwa shall promptly enter into an
agreement with such Shareholder pursuant to which such Shareholder shall
receive, at the election of the receiving Shareholder, (i) a 10% carried
interest in the Property, or (ii) within 60 days of the end of each calendar
quarter during which the commercial production of Minerals occurs from a
Property, a cash payment equal to 1.5% of Net Smelter Returns in accordance with
Exhibit B.
 
Upon a Shareholder surrendering its Shares pursuant to this Section 5.3, such
Shareholder shall cause its Representatives to the Board of Directors to
immediately resign.
 
5.5  
Return of Contributions

 
 – No Shareholder shall be entitled to the return of any part of its capital
contributions from Salu Siwa or to be paid interest in respect of such capital
contributions, except as determined by the Board of Directors.  No unrepaid
capital contribution shall constitute a liability of Salu Siwa, PT Masmindo, the
Operator or any Shareholder.  A Shareholder is not required to contribute or to
lend cash or property to Salu Siwa to enable Salu Siwa to return any
Shareholder’s capital contributions.  The provisions of this Section 5.4 shall
not limit a Shareholder’s rights or obligations under Article XVIII.
 
5.6  
Bankruptcy of a Shareholder

 
 – A Shareholder shall cease to have any power as a Shareholder or Operator or
to exercise any voting rights under its Shares or rights of approval hereunder
upon the bankruptcy, insolvency, dissolution or assignment for the benefit of
creditors of such Shareholder, provided that such Shareholder shall continue to
be liable for all obligations of the Shareholder under this Agreement.  The
foregoing shall continue to apply to any of the Shareholder’s successors as a
result of such bankruptcy, insolvency, dissolution or assignment for the benefit
of creditors.  In such event, the Shareholder shall cause its Representatives on
the Board of Directors to immediately resign or be removed and such Shareholder
(and any successor holding such Shareholder’s Shares) shall cease to have a
right to vote on the Board of Directors and to nominate any director to the
Board.
 
5.7  
Continuing Obligations and Liabilities of Shareholders

 
 – On dissolution of Salu Siwa under Article XVIII of this Agreement, each
Shareholder shall remain liable for its respective Proportionate Share of
liabilities to third parties (whether such arises before or after such
dissolution), including Environmental Liabilities and Continuing Obligations,
for which Shareholders or former Shareholders are determined to be personally
liable under Australian Corporate
 


 
 
B-19

--------------------------------------------------------------------------------

Exhibit 10.43


Law or any other applicable law.  Further, and notwithstanding anything to the
contrary herein, any withdrawal or deemed withdrawal of a Shareholder pursuant
to Article XVIII or Section 5.3, any Transfer by such Shareholder of all or any
portion of its Shares, or any reduction of a Shareholder’s Proportionate Share
shall not relieve such Shareholder of its share of any such liability accruing
before such resignation, Transfer or reduction.  In the event of the withdrawal
or deemed withdrawal of a Shareholder pursuant to Article XVIII of this
Agreement, the resigning Shareholder’s share of such liabilities shall be equal
to its Proportionate Share at the time such liability was incurred, after first
taking into account any reduction, readjustment, and restoration under Section
5.2 and 5.3 (or, as to liabilities arising prior to the Effective Date, its
initial Proportionate Share).
 
5.8  
Indemnity by Shareholders for Salu Siwa Liabilities

 
 – To the extent either or both Shareholders (in their capacity as shareholders)
are finally determined to be personally liable for any third party losses,
claims, damages and liabilities arising out of or relating to: (i) Salu Siwa, PT
Masmindo or the Operations, including without limitation Environmental
Liabilities and Continuing Obligations, incurred by such other Shareholder; or
(ii) any Property assigned to the other Shareholder as an objecting Shareholder
pursuant to Section 15.1, but only to the extent in the case of this Section 5.7
arising out of or relating to Operations, including without limitation
Environmental Liabilities and Continuing Obligations, conducted prior to the
date of such assignment, such Shareholder(s) shall first seek indemnity from
Salu Siwa pursuant to Section 4.9(b) and only to the extent Salu Siwa does not
have assets sufficient to cover such indemnity or is otherwise unable to meet
its obligations thereunder, each Shareholder shall be liable to the other
Shareholder to reimburse and pay to such other Shareholder its respective share
of the third party losses, claims, damages and liabilities, such respective
share to be based on each Shareholder’s Proportionate Share.  The reimbursement
obligation of a Shareholder under this Section 5.7 shall apply whether or not
any such losses, claims, damages or liabilities accrue before or after the
withdrawal or deemed withdrawal of such Shareholder, the Transfer by such
Shareholder of all or any portion of its Shares, the dissolution or liquidation
of Salu Siwa or PT Masmindo, or any reduction of such Shareholder’s
Proportionate Share, but shall not apply to the extent the Shareholder is
indemnified by Salu Siwa pursuant to Section 4.9(b), or to the extent such
losses, claims, damages and liabilities arise out of conduct of the Shareholder
requesting reimbursement described in any of clauses (i) through (iii) of
Section 4.9(b).  For purposes of this Section 5.7, each Shareholder’s share of
such liability shall be equal to its Proportionate Share at the time such
liability was incurred, after first taking into account any reduction,
readjustment, and restoration under Section 5.2 and 5.3 (or, as to liabilities
arising prior to the Effective Date, its initial Proportionate
Share).  Notwithstanding the foregoing, the provisions of this Section 5.7 shall
not be construed as a waiver or reduction of the limitations of liability under
Australian Corporate Law or other applicable law of the liability of a
Shareholder or the Operator for Salu Siwa’s obligations.
 
ARTICLE VI
 
BOARD OF DIRECTORS
 
6.1  
General Responsibility and Authority

 
 – Subject to the terms and conditions set forth in this Agreement, the Board of
Directors shall have the general responsibility and authority for the management
of the affairs of Salu Siwa.  Without limiting the generality of the foregoing,
the Board of Directors will:
 
(a)  
establish objectives, policies and strategies relating to the Joint Venture and
its Operations, it being agreed that the Operator shall be responsible for the
supervision and carrying out of such objectives, policies and strategies;

 


 
 
B-20

--------------------------------------------------------------------------------

Exhibit 10.43


(b)  
receive and consider proposed Programs and Budgets submitted to it by the
Operator and to approve the same, with or without such amendments, additions,
deletions and/or changes thereto as the Board of Directors may consider
advisable;

 
(c)  
review ongoing Programs and Budgets, notwithstanding the prior approval thereof
by the Board of Directors, and amend or change such ongoing Programs and Budgets
as it considers advisable; provided that the Operator shall have no power to
increase the amount of moneys to be expended upon any Program or Budget unless
the Board of Directors confirms that the increased amount may be expended as
contemplated within the period of such Program and Budget and only with the
prior written approval of each of the Shareholders; and

 
(d)  
review and consider data collected and reports produced by the Operator in
connection with Operations.

 
6.2  
Matters to be Decided

 
 – The following matters shall be brought before the Board of Directors for
approval:
 
(a)  
annual Programs and Budgets in respect of the Properties proposed by the
Operator;

 
(b)  
any matter relating to the initiation, defence or settlement of court
proceedings involving Salu Siwa, PT Masmindo or the Property; and

 
(c)  
[Note to draft: Vista and Pan Asia to confirm other matters that must be
approved by the Board]

 
6.3  
Appointment of Representatives

 
 – Each Shareholder shall appoint two nominees (“Representatives”) and up to two
alternate Representatives to the Board of Directors.  Alternate Representatives
may attend all meetings and an alternate Representative may act for any of a
Shareholder’s Representatives in his or her absence.  Each Shareholder may
replace its Representatives or alternative Representatives by written notice to
the other Shareholder and a resolution removing the Shareholder’s
Representatives or alternative Representatives and appointing the Shareholder’s
new Representatives or alternative Representatives, as the case may be, will be
adopted at the next Shareholders’ meeting.
 
If a Shareholder Transfers all of its Shares under this Agreement (except to an
Affiliate), the Representatives appointed by such Shareholder must resign or be
removed (by vote of the Shareholders immediately prior to the Transfer) in
accordance with the requirements of Australian Corporate Law.  The new holder of
the Shares will be entitled to the same rights to nominate Representatives as
the transferring Shareholder had prior to such Transfer.
 
6.4  
Frequency of Meetings

 
 – The Board of Directors shall meet at least once each calendar quarter either
on dates fixed at an earlier meeting or as called by the Chairman; provided that
up to three of the quarterly meetings per year may be cancelled if each of the
Representatives consents to each such cancellation.  If any event occurs between
quarterly Board meetings and deferring discussion of the matter to the next
Board meeting is not reasonable in the circumstances, a Representative may
request the Chairman to call a meeting and the Chairman shall, within 15 days of
being requested, call a meeting.  Notwithstanding the foregoing, the
 


 
 
B-21

--------------------------------------------------------------------------------

Exhibit 10.43


requirement to hold any meeting may be dispensed with by consent of a
Representative of each Shareholder.  At least five days prior to calling a
meeting, the Operator shall circulate a draft agenda to each Representative.  A
Representative shall be entitled to have items added to the agenda upon
delivering notice to the Chairman within two days of receiving the draft
agenda.  Otherwise, following the calling of a Board meeting, no item shall be
added to the agenda nor dealt with at the Board meeting unless emergency items
are brought forward by the Chairman, having given as much advance notice as
reasonably possible or unless a Representative from each Shareholder is present
and agrees to the addition.
 
6.5  
Notice of and Place of Meetings

 
 – The Chairman shall give notice, specifying the time and place of, and the
agenda for, each meeting of the Board of Directors, to all Representatives at
least five days before the time appointed for the meeting.  Notice of a meeting
shall not be required if a Representative of each Shareholder is present, waives
notice and agrees upon the agenda.  The Board of Directors shall meet in a
mutually agreeable place, and failing agreement, at Salu Siwa’s principal office
in [location].  Meetings of the Board of Directors may be held by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting by such communications equipment shall constitute presence in person at
the meeting; provided, however, that all resolutions passed at any such meeting
are unanimous and subsequently confirmed in writing.  [Note to draft: To be
considered by tax advisors]
 
6.6  
Quorum

 
 – A quorum for any meeting of the Board of Directors shall consist of at least
[one] Representative of each Shareholder present in person or by
telephone.  Subject to Section 6.5, if a quorum is present at the commencement
of the meeting, the Board of Directors shall be competent to exercise all of the
authorities, powers and discretion bestowed upon it.
 
6.7  
Adjournment for Lack of Quorum

 
 – No business shall be transacted at any meeting of the Board of Directors
unless a quorum is present.  If a quorum is not present within half an hour from
the time appointed for a meeting, the meeting shall, at the election of those
Representatives who are present be dissolved or be adjourned to the same place
but on a date and at a time to be fixed by the Chairman before the adjournment
of the meeting, which shall be not less than 14 days following the original date
for which the meeting was called.  Notice of the adjourned meeting shall be
given by the Chairman to all Representatives forthwith after the adjournment of
the meeting.  If a quorum is not present at the adjourned meeting within half an
hour from the time appointed, the Representative or Representatives present and
entitled to attend and vote at the meeting, shall constitute a quorum.
 
6.8  
Chairman and Secretary

 
 – [Any Shareholder with greater than 50% of the Shares, shall be entitled to
have one of its Representatives appointed as the Chairman of the Board of
Directors.]  The Chairman shall be entitled to appoint the secretary for the
meeting.  The secretary of the meeting shall prepare minutes of that meeting and
circulate copies thereof to each Representative within ten Business Days after
the meeting.  The minutes, when signed by all Representatives, shall be the
official record of the decision made by the Board of Directors and shall be
binding on the Operator and the Shareholders.
 
6.9  
Voting

 


 
 
B-22

--------------------------------------------------------------------------------

Exhibit 10.43


6.10  
 – The Board of Directors shall decide every question submitted to it by a vote,
with the Representatives of each Shareholder being entitled to cast (in the
aggregate) that number of votes which is equal to such Shareholder’s respective
Proportionate Share at the time of the vote.  [Note to draft:  Does this work
under Aus corporate law?]

 
The Chairman will not be entitled to a casting vote.
 
The Board of Directors shall make decisions by simple majority, subject to the
following:
 
(a)  
approval of annual operating Budgets, expenditures for unbudgeted individual
line items exceeding $200,000 and contracts exceeding an annual expenditure of
$500,000, shall require approval by the Board of Directors by Representatives of
Shareholders holding at least 75% of the Shares; and

 
(b)  
[Note to draft: Consider adding further items.]

 
6.11  
Decision by Written Consent

 
 – Any action required or permitted to be taken at a meeting of the Board of
Directors may be taken without a meeting and without prior notice if the action
is evidenced by a written consent describing the action taken, signed by all of
the Representatives.  Action taken under this Section 6.10 shall be effective
upon the signing by all Representatives of the consent, unless the consent
specifies a different effective date.
 
6.12  
Decisions Binding on Parties

 
 – Subject to this Agreement, decisions of the Board of Directors made in
accordance with this Article VI shall be binding upon all of the Shareholders.
 
6.13  
Representatives' Expenses

 
 – Each Shareholder shall bear the expenses incurred by its Representatives in
attending meetings of the Board of Directors.  If personnel employed in
operations, and not then a Representative, are required to attend a meeting of
the Board of Directors, reasonable costs incurred in connection with such
attendance shall be a cost to Salu Siwa.
 
6.14  
Power to Establish Other Rules

 
 – The Board of Directors may, by agreement of all Representatives, establish
such other rules of procedure, not inconsistent with this Agreement or with
Australian Corporate Law, as the Board of Directors deems fit.
 
6.15  
No Power to Bind

 
 – Except as set forth in this Agreement, no Representative (including the
Chairman) shall have the power to bind Salu Siwa.
 
ARTICLE VII
 
OPERATOR OF PT MASMINDO
 
7.1  
Appointment

 


 
 
B-23

--------------------------------------------------------------------------------

Exhibit 10.43


7.2  
 – The Shareholders hereby appoint Pan Asia as the Operator of PT Masmindo with
overall management responsibility for Operations.  Pan Asia hereby agrees to
serve until it resigns as provided in ·.  Pan Asia further agrees to discharge
its duties through its representatives to the Board of Directors and through its
representatives to the board of directors of PT Masmindo, unless otherwise
agreed to in writing by the Parties.

 
7.3  
Powers and Duties of Operator

 
 – Subject to the terms and provisions of this Agreement, the Operator shall
have the following powers and duties which shall be discharged in accordance
with adopted Programs and Budgets:
 
(a)  
The Operator shall manage, direct and control Operations.

 
(b)  
The Operator shall implement the decisions of the Board of Directors, shall make
from Salu Siwa’s funds [Note to draft: tax advisors to consider] all
expenditures necessary to carry out adopted Programs, and shall promptly advise
the Board of Directors if PT Masmindo lacks sufficient funds for the Operator to
carry out its responsibilities under this Agreement.

 
(c)  
The Operator shall: (i) purchase or otherwise acquire all material, supplies,
equipment, water, utility and transportation services required for Operations,
such purchases and acquisitions to be made on the best terms available, taking
into account all of the circumstances; (ii) obtain such customary warranties and
guarantees as are available in connection with such purchases and acquisitions;
and (iii) keep the Assets free and clear of all liens and encumbrances, except
for those existing at the time of, or created concurrent with, the acquisition
of such Assets, or mechanic’s or materialmen’s liens which shall be released or
discharged in a diligent manner, or liens and encumbrances specifically approved
by the Board of Directors.

 
(d)  
The Operator shall conduct such title examinations and cure such title defects
as may be advisable in the reasonable judgment of the Operator.

 
(e)  
The Operator shall: (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets; (ii)
pay all taxes, assessments and like charges on Operations and Assets except
taxes determined or measured by a Shareholder’s sales revenue or net income.  If
authorized by the Board of Directors, the Operator shall have the right to
contest in the courts or otherwise, the validity or amount of any taxes,
assessments or charges if the Operator deems them to be unlawful, unjust,
unequal or excessive, or to undertake such other steps or proceedings as the
Operator may deem reasonably necessary to secure a cancellation, reduction,
readjustment or equalization thereof before the Operator shall be required to
pay them, but in no event shall the Operator permit or allow title to the Assets
to be lost as the result of the non-payment of any taxes, assessments or like
charges; and (iii) shall do all other acts reasonably necessary to maintain the
Assets.

 
(f)  
The Operator shall: (i) apply for all necessary permits, licenses and approvals;
(ii) comply with all applicable laws and regulations; (iii) notify promptly the
Board of Directors of any allegations of substantial violation thereof; and (iv)
prepare and file all reports or notices required for Operations.  The Operator
shall not be in breach of this provision if a violation has occurred in spite of
the Operator’s good faith efforts to comply, and the

 


 
 
B-24

--------------------------------------------------------------------------------

Exhibit 10.43


(g)  
Operator has timely cured or disposed of such violation through performance, or
payment of fines and penalties.

 
(h)  
The Operator shall prosecute and defend, but shall not initiate without consent
of the Board of Directors, all litigation or administrative proceedings arising
out of Operations.  The non-managing Shareholder shall have the right to
participate, at its own expense, in such litigation or administrative
proceedings.  The non-managing Shareholder shall approve in advance any
settlement involving payments, commitments or obligations in excess of $100,000
in cash or value.

 
(i)  
The Operator shall obtain insurance for the benefit of Salu Siwa and PT Masmindo
as provided in Exhibit C or as may otherwise be determined from time to time by
the Board of Directors.

 
(j)  
The Operator may dispose of Assets, whether by abandonment, surrender or
Transfer in the ordinary course of business, except that the Operator shall not:
(i) dispose of Assets having a value in excess of $25,000; (ii) dissolve or
begin a liquidation of Salu Siwa or PT Masmindo; or (iv) dispose of all or a
substantial part of the Assets necessary to achieve the purposes of Salu Siwa or
PT Masmindo.

 
(k)  
The Operator shall have the right to carry out its responsibilities hereunder
through agents, Affiliates or independent contractors.  [Note to draft: To be
confirmed.]

 
(l)  
The Operator shall perform or cause to be performed during the term of this
Agreement all assessment and other work required by law in order to maintain the
Contract of Work  in good standing using reasonable best efforts.  The Operator
shall have the right to perform the assessment work required hereunder pursuant
to a common plan of exploration and development and continued actual occupancy
of such claims and sites shall not be required.  The Operator shall not be
liable on account of any determination by any court or governmental agency that
the work performed by the Operator does not constitute the required annual
assessment work or occupancy for the purposes of preserving or maintaining
ownership of the claims, provided that the work done is in accordance with the
adopted Program and Budget.  The Operator shall timely record with the
appropriate county and file with the appropriate agency of the Government of
Indonesia, quarterly reports in accordance with the Contract of Work as required
by law. If authorized by the Board of Directors, the Operator may amend the
boundary of the Contract of Work in accordance with the existing regulations
governing such amendments.  The Operator shall keep and maintain all required
accounting and financial records in accordance with customary cost accounting
practices in the mining industry.

 
(m)  
The Operator shall keep the Board of Directors advised of all Operations by
submitting in writing to the Board of Directors: (i) monthly progress reports
which include statements of expenditures and comparisons of such expenditures to
the adopted Budget; (ii) periodic summaries of data acquired; (iii) copies of
reports concerning Operations; (iv) a detailed final report within 30 days after
completion of each Program and Budget, which shall include comparisons between
actual and budgeted expenditures and comparisons between the objectives and
results of Programs; and (v) such other reports as the Board of Directors may
reasonably request.  At all reasonable times the Operator shall provide the
Board of Directors or the representative of any Shareholder, upon the request of
any Representative, access to, and the right to inspect and copy all maps, drill
logs, core tests, reports, surveys, assays, analyses, production reports,
operations, technical, accounting

 


 
 
B-25

--------------------------------------------------------------------------------

Exhibit 10.43


(n)  
and financial records, and other information acquired in Operations.  In
addition, the Operator shall allow the non-managing Shareholder, at the latter’s
sole risk and expense, and subject to reasonable safety regulations, to inspect
the Assets and Operations at all reasonable times, so long as the inspecting
Shareholder does not unreasonably interfere with Operations.

 
(o)  
The Operator shall prepare an Environmental Compliance plan for all Operations
consistent with the requirements of any applicable laws or contractual
obligations and shall include in each Program and Budget sufficient funding to
implement the Environmental Compliance plan and to satisfy the financial
assurance requirements of any applicable law or contractual obligation
pertaining to the Contract of Work and the regulations of the Government of the
Republic of Indonesia.  To the extent practical, the Environmental Compliance
plan shall incorporate concurrent reclamation of Properties disturbed by
Operations.

 
(p)  
The Operator shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of the
Company.  The Operator shall have the right to delegate performance of
Continuing Obligations to persons having demonstrated skill and experience in
relevant disciplines.  As part of each Program and Budget submittal, the
Operator shall specify in such Program and Budget the measures to be taken for
performance of Continuing Obligations and the cost of such measures.  The
Operator shall keep the other Shareholder reasonably informed about the
Operator’s efforts to discharge Continuing Obligations.  Authorized
representatives of each Shareholder shall have the right from time to time to
enter the Properties to inspect work directed toward satisfaction of Continuing
Obligations and audit books, records, and accounts related thereto.

 
(q)  
[In accordance with prevailing regulations from the Indonesian Government, PT
Masmindo may be required to provide a Bond to the Indonesian Government for
post-mining reclamation and re-vegetation. The Operator shall undertake all
other activities reasonably necessary to fulfill the foregoing.  Note to draft:
Indonesian counsel to re-draft.]

 
The Operator shall not be in default of any duty under this Section 7.2 if its
failure to perform results from the failure of the non-managing Shareholder to
perform acts or to contribute amounts required of it by this Agreement.
 
7.4  
Standard of Care

 
 – The Operator shall conduct all Operations in a good, workmanlike and
efficient manner, in accordance with sound mining and other applicable industry
standards and practices, and in accordance with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to
Assets.  Notwithstanding anything in this Agreement to the contrary, the
Operator shall not be liable to the non-managing Shareholder, Salu Siwa or PT
Masmindo for any breach of this Agreement or other act or omission resulting in
damage or loss, except to the extent caused by or attributable to the Operator’s
wilful misconduct, negligence or breach of this Section 7.3.
 
7.5  
Transactions With Affiliates

 


 
 
B-26

--------------------------------------------------------------------------------

Exhibit 10.43


7.6  
 – If the Operator engages Affiliates to provide services hereunder, it shall do
so on terms no less favorable than would be the case with unrelated persons in
arm’s-length transactions or on terms that have been approved by the
non-managing Shareholder.

 
7.7  
Activities During Deadlock

 
 – If the Board of Directors for any reason fails to adopt a Program and Budget,
subject to the contrary direction of the Board of Directors and to the receipt
of necessary funds, the Operator shall continue Operations at levels comparable
with the last adopted Program and Budget.  For purposes of determining the
required contributions of the Shareholders and their respective Percentage
Interests, the last adopted Program and Budget shall be deemed extended.
 
ARTICLE VIII
 
PROGRAMS AND BUDGETS
 
8.1  
Initial Program and Budget

 
 – The initial Program and Budget, which has been adopted by the Shareholders,
is attached as Exhibit D.
 
8.2  
Operations Pursuant to Programs and Budgets

 
 – Except as otherwise provided in Section 8.6 and Article XI, Operations shall
be conducted, expenses shall be incurred, and Assets shall be acquired only
pursuant to approved Programs and Budgets.
 
8.3  
Presentation of Programs and Budgets

 
 – Proposed Programs and Budgets shall be prepared by the Operator for a period
of one year or any longer period.  Each adopted Program and Budget, regardless
of length, shall be reviewed at least once a year at the annual meeting of the
Board of Directors.  During the period encompassed by any Program and Budget,
and at least two months prior to its expiration, a proposed Program and Budget
for the succeeding period shall be prepared by the Operator and submitted to the
Board of Directors.  Each such proposed Program and Budget shall be in a form
and degree of detail substantially similar to Exhibit D.
 
8.4  
Review and Approval of Proposed Programs and Budgets

 
 – Within 15 days after submission of a proposed Program and Budget, each
Shareholder shall submit to the Board of Directors:
 
(a)  
notice that the Shareholder approves the proposed Program and Budget; or

 
(b)  
proposed modifications of the proposed Program and Budget; or

 
(c)  
notice that the Shareholder rejects the proposed Program and Budget.

 
If a Shareholder fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be an approval by the Shareholder
of the Operator’s proposed Program and Budget.  If a Shareholder makes a timely
submission to the Board of Directors pursuant to Section [8.4(b) or (c)], then
the Board of Directors shall seek to develop a Program and Budget acceptable to
the Shareholders.
 
8.5  
Deadlock on Proposed Programs and Budgets

 


 
 
B-27

--------------------------------------------------------------------------------

Exhibit 10.43


8.6  
 – If the Shareholders, acting through the Board of Directors, fail to approve a
Program and Budget by the beginning of the period to which the proposed Program
and Budget applies, the provisions of Sections 8.6 shall apply.

 
8.7  
Budget Overruns; Program Changes

 
 – The Operator shall immediately notify the Board of Directors of any material
departure from an adopted Program and Budget.
 
8.8  
Emergency or Unexpected Expenditures

 
 – In case of emergency, the Operator may take any reasonable action it deems
necessary to protect life, limb or property, to protect the Assets or to comply
with law or government regulation.  The Operator may also make reasonable
expenditures for unexpected events which are beyond its reasonable control and
which do not result from a breach by it of its standard of care.  The Operator
shall promptly notify the Shareholders of the emergency or unexpected
expenditure.
 
ARTICLE IX
 
AUDITS
 
9.1  
Audits

 
 – Upon request made by any Shareholder within 24 months following the end of
any calendar year (or, if the Board of Directors has adopted an accounting
period other than the calendar year, within 24 months after the end of such
period), the Operator shall order an audit of the accounting and financial
records of Salu Siwa and PT Masmindo for such calendar year (or other accounting
period).  All written exceptions to and claims upon the Operator for
discrepancies disclosed by such audit shall be made not more than three months
after receipt of the audit report.  Failure to make any such exception or claim
within the three month period shall mean the audit is correct and binding upon
the Shareholders, Salu Siwa and PT Masmindo.  The audits shall be conducted by a
firm of certified public accountants selected by the Operator, unless otherwise
agreed by the Board of Directors.
 
The Operator shall, at a Shareholder’s reasonable request and at the requesting
Shareholder’s own expense, grant access during regular business hours to Salu
Siwa’s and PT Masmindo’s books and records to satisfy the requesting
Shareholder’s own audit, reporting and regulatory requirements.
 
ARTICLE X
 
RESTRICTIONS
 
10.1  
Area of Interest

 
 – If any Shareholder or any of its Affiliates (the “Acquiring Shareholder”)
stakes, leases or otherwise acquires or becomes entitled to acquire any
interest, directly or indirectly, alone or in concert with any other Person, in
any mineral right, surface right, water right or other mining related assets
within the Area of Interest (the “Acquired Property”), the following shall
apply:
 
(a)  
the Acquiring Shareholder shall promptly give the other Shareholder written
notice thereof (including with its notice all information and data in its
possession or control regarding the Acquired Property and a statement of its
acquisition costs for the Acquired Property) (the “Acquisition Notice”) and
unconditionally offer to transfer and assign the Acquired Property to Salu Siwa
or PT Masmindo, free and clear of all liens and

 


 
 
B-28

--------------------------------------------------------------------------------

Exhibit 10.43


(b)  
encumbrances (other than those arising under the terms of the mineral rights or
by law).  The other Shareholder may elect, by notice delivered within 30 days,
to require the Acquiring Shareholder to assign and transfer all of its interest
in the Acquired Property to Salu Siwa in consideration for a reimbursement of
the Acquiring Shareholder’s acquisition costs by Salu Siwa (other than any land
transfer or other real property taxes, fees or charges paid by the Acquiring
Shareholder on the original acquisition that Salu Siwa will be required to pay
on the acquisition from the Acquiring Shareholder).  If the other Shareholder
does not elect to deliver such a notice, the Acquiring Shareholder shall be
entitled to retain its interest in the Acquired Property;

 
(c)  
if the consideration paid by the Acquiring Shareholder was other than cash or a
work commitment in respect of the Acquired Property, the Acquisition Notice
shall specify the cash equivalent of such consideration.  The non-acquiring
Shareholder may, within ten days of its receipt of the Acquisition Notice, if no
mutual agreement between the Shareholders can be reached, require the
determination of the cash equivalent of the consideration to be submitted to the
dispute resolution process in Section 19.9, in which event the 30 day period
specified in this Section 10.1 shall commence to run on the date of the binding
resolution under such process.  The cash value so determined and communicated in
writing to the Shareholders shall be deemed to be the cash equivalent of the
consideration;

 
(d)  
if the Acquired Property to be assigned to Salu Siwa or PT Masmindo hereunder is
subject to an agreement with a third party which provides for the operation
(including by earn-in) of such Acquired Property then the Acquiring Shareholder
shall use its reasonable best efforts to:

 
(i)  
have Salu Siwa or PT Masmindo, as the case may be, assigned or novated into such
operating agreement as to its interest; and

 
(ii)  
if the Operator under this Agreement is not the operator pursuant to such
operating agreement, to have the Operator appointed as operator pursuant to such
Agreement.

 
Until such time as Salu Siwa or PT Masmindo, as the case may be,  is assigned or
novated into such an existing operating agreement, the Acquiring Shareholder
shall hold Salu Siwa’s or PT Masmindo’s interest, as the case may be, in such
Acquired Property in trust for Salu Siwa.  During the period that such interest
is held in trust, the Acquiring Shareholder shall promptly provide to the
Operator any and all notices which the Acquiring Shareholder receives and the
Operator, on behalf of Salu Siwa or PT Masmindo, as the case may be, shall have
one-half of the time period set forth in the applicable operating agreement to
advise the Acquiring Shareholder whether or not it elects to participate in the
operations set forth in any such notice.  Failure to respond within the time
period will be deemed to be an election not to join in the proposed operation;
and
 
(e)  
each Shareholder shall cause any of its Affiliates which acquire or become
entitled to acquire an Acquired Property to comply with this Section 10.1.

 
10.2  
Right to Acquire Shares

 


 
 
B-29

--------------------------------------------------------------------------------

Exhibit 10.43


10.3  
– Pan Asia shall have the right to purchase all of Vista Barbado’s interests in
Salu Siwa and PT Masmindo (including, for greater certainty, all Shares then
owned by Vista Barbados) by delivering to Vista Barbados an offer in writing
setting out the terms of its proposed acquisition (the “Offer Notice”).  If
Vista Barbados does not accept the offer contained in the Offer Notice within 15
Business Days, Vista Barbados shall have the right to purchase all of Pan Asia’s
interests in Salu Siwa and PT Masmindo (including, for greater certainty, all
Shares then owned by Pan Asia) on the same terms as contained in the Offer
Notice.  An acquisition by Pan Asia pursuant to an Offer Notice will have to be
completed within 30 days of the date of the Offer Notice.  An acquisition by
Vista Barbados pursuant to an Offer Notice will have to be completed within 45
Business Days of the date of the Offer Notice.

 
ARTICLE XI
 
NO OTHER SHAREHOLDERS
 
11.1  
No Other Shareholders

 
 – Salu Siwa shall not be entitled to issue Shares or instruments convertible,
exercisable or exchangeable into Shares to any third party without the prior
written approval of all Shareholders.
 
ARTICLE XII
 
DISTRIBUTIONS
 
12.1  
Distributions

 
 – From and after the date of commercial production from the Mine, each of the
Shareholders will, and will cause its Representatives on the Board of Directors,
to act in good faith and on a commercially reasonable basis to cause Salu Siwa,
not less frequently than quarterly, to distribute its available cash, by way of
dividends or, with written approval of the Representatives appointed by the
Shareholder(s) holding not less than 75% of the Shares, other distributions
(e.g., return of capital or contributed surplus) to the Shareholders pro rata in
accordance with their Proportionate Shares.  Any distribution by Salu Siwa of
proceeds from a Mine between the Shareholders (whether by return of capital or
contributed surplus, dividend or such other method as the Shareholders may agree
to) will be made at the same time and in amounts in accordance with each
Shareholder’s respective Proportionate Share.
 
ARTICLE XIII
 
SHAREHOLDER MEETINGS
 
13.1  
Frequency of, Notice and Place of Meetings

 
 – The Shareholders shall meet at least once a year either on dates fixed at an
earlier meeting or as called by the Chairman.  The Chairman shall give notice,
specifying the time and place of, and the agenda for, each meeting of the
Shareholders at least five days before the time appointed for the meeting,
except for meetings called to deal with year-end results, in respect of which
the Chairman shall give such notice at least 15 days before the time appointed
for the meeting.  Notice of a meeting shall not be required if all of the
Shareholders are present, waive notice and agree upon the agenda.  The
Shareholders shall meet in a mutually agreeable place in [location], and failing
agreement, at Salu Siwa’s principal office in [location].  Meetings of the
Shareholders may be held by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting by such
communications equipment shall constitute presence in person at the meeting;
provided, however, that all resolutions passed at any such meeting are unanimous
and subsequently confirmed by all Shareholders in writing.
 


 
 
B-30

--------------------------------------------------------------------------------

Exhibit 10.43




 
TAXATION
 
13.2  
General

 
 – The Parties agree that each Party shall be responsible for the tax payments,
rights and other tax issues that legally correspond to each Party, in accordance
with the applicable Indonesian tax legislation, Australian Tax legislation, [the
● Treaty and any applicable laws].
 
13.3  
Royalties, Production Taxes and Other Payments Based on Production

 
– All required payments of production royalties, taxes based on production of
Products, and other payments out of production to private parties and
governmental entities, shall be determined and made by PT Masmindo or Salu Siwa,
as the case may be, in a timely manner and otherwise in accordance with
applicable laws and agreements.  The Operator shall furnish to the Shareholders
evidence of timely payment for all such required payments.  In the event PT
Masmindo or Salu Siwa, as the case may be, fails to make any such required
payment, any Shareholder shall have the right to make such payment and shall
thereby become subrogated to the rights of such third party; provided, however,
that the making of any such payment on behalf of PT Masmindo or Salu Siwa shall
not constitute acceptance by the paying Shareholder of any liability to such
third party for the underlying obligation.
 
ARTICLE XIV
 
ABANDONMENT AND SURRENDER OF PROPERTIES
 
14.1  
Surrender or Abandonment of Property

 
 – The Board of Directors may authorize the Operator to surrender or abandon
part or all of the Properties.  If the Board of Directors authorizes any such
surrender or abandonment over the written objection of a Shareholder, PT
Masmindo shall assign to the objecting Shareholder or an Affiliate designated by
the Shareholder, by appropriate legal documentation and without cost to the
surrendering Shareholder, all of PT Masmindo’s interest in the part of the
Property to be abandoned or surrendered, and the abandoned or surrendered part
of the Property shall cease to be part of the Property for purposes of this
Agreement and neither PT Masmindo nor Salu Siwa shall have a further right,
title or interest therein.
 
ARTICLE XV
 
CONFIDENTIALITY
 
15.1  
General

 
 – Each Shareholder and Operator will keep confidential and not use, reveal,
provide or transfer to any third party any Confidential Information it obtains
or has obtained concerning Salu Siwa, PT Masmindo or the other Shareholder
without the prior written consent of the other Shareholder, which consent shall
not be unreasonably withheld.
 
15.2  
Exceptions

 
 – The consent required by Section 16.1 shall not apply to a disclosure:
 
(a)  
to a consultant, contractor, subcontractor, officer, director or employee of
Salu Siwa, PT Masmindo, the Operator or any Shareholder or any of their
respective Affiliates that has a bona fide need to be informed;

 


 
 
B-31

--------------------------------------------------------------------------------

Exhibit 10.43


(b)  
to any third party to whom the disclosing Shareholder contemplates a Transfer of
all or any part of its Shares;

 
(c)  
to any actual or potential lender, underwriter or investors for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing
Shareholder or Salu Siwa; or

 
(d)  
to a governmental agency or to the public which the disclosing Shareholder or
Operator believes in good faith is required by pertinent law or regulation or
the rules of any stock exchange on which its (or its Affiliate’s) securities are
listed.

 
In any case to which this Section 16.2 is applicable, the disclosing Shareholder
or Operator shall give notice to the other Shareholder concurrently with the
making of such disclosure.  As to any disclosure pursuant to Section 16.2(a),
(b) or (c) [Note to draft: confirm.], only such Confidential Information as such
third party shall have a legitimate business need to know shall be disclosed and
such third party shall first agree in writing to protect the Confidential
Information from further disclosure to the same extent as the Shareholders are
obligated under this Article XVI, and the disclosing Shareholder or Operator
shall be responsible and liable for any use or disclosure of the Confidential
Information by such parties in violation of this Agreement and such other
writing.
 
15.3  
Duration of Confidentiality

 
 – The provisions of this Article XVI shall apply to a Shareholder or Operator
until the earlier of: (i) the date that is two years after the winding-up or
dissolution of Salu Siwa (notwithstanding the withdrawal of such Shareholder or
Operator or the Transfer by such Shareholder of all of its Shares); and (ii) the
date that is two years after the withdrawal of such Shareholder or Operator.
 
15.4  
Press Releases

 
 – Subject to its obligations under securities laws and stock exchange
requirements, each Shareholder will consult with the other Shareholder before
issuing any press release or other public statement disclosing information
concerning this Agreement, Salu Siwa, the Properties or Operations, and will
obtain the approval of the other Shareholder for any press release or other
public disclosure containing the other Shareholder’s name, the name of any of
the officers, directors or employees of the other Shareholder, or the name of
the other Shareholder’s subsidiaries.  Such approval shall not be unreasonably
withheld or delayed.  Failure of a Shareholder to comment within three Business
Days of receipt of a draft press release or disclosure document will be deemed
to constitute approval.  However, such approval shall not be considered
certification by the other Shareholder of the accuracy of the information in
such press release or public disclosure, or a confirmation by it that the
content of such press release or public disclosure complies with the rules,
policies, by-laws and disclosure standards of the applicable regulatory
authorities or stock exchange.
 
ARTICLE XVI
 
SHAREHOLDER’S INSURANCE
 
16.1  
Shareholder’s Independent Insurance

 
 – Nothing in this Agreement shall preclude any Shareholder from placing, for
its own account, insurance for greater or other coverage than that placed by the
Operator.
 


 
 
B-32

--------------------------------------------------------------------------------

Exhibit 10.43




 
DISSOLUTION AND WITHDRAWAL
 
16.2  
Dissolution

 
 – The Joint Venture and this Agreement shall be terminated upon the occurrence
of any of the following:
 
(a)  
on the later of the date that is 20 years from the date of this Agreement and
the date that Products are no longer being commercially produced from the
Property, and all materials, supplies, equipment and infrastructure thereon have
been salvaged and disposed of, and any required Environmental Compliance is
completed and accepted;

 
(b)  
upon the unanimous written agreement of the Shareholders; or

 
(c)  
upon the withdrawal of the Shareholders from the Joint Venture pursuant to
Section 18.2, upon the acquisition by one Shareholder of all of the Shares of
the other Shareholder in accordance with Section 10.2, or upon the bankruptcy,
insolvency, dissolution or assignment for the benefit of creditors of the
Shareholders,

 
whereupon, unless otherwise agreed by the Shareholders, the Parties shall
promptly proceed to dissolve (i) Salu Siwa in accordance with Australian
Corporate Law and any other applicable law; and (ii) PT Masmindo in accordance
with Indonesian Corporate Law and any other applicable law.
 
16.3  
Withdrawal from Joint Venture

 
 – A Shareholder may elect to withdraw from the Joint Venture by giving notice
to the other Shareholder of the effective date of withdrawal, which shall be the
later of the end of the then current Program period or 30 days after the date of
the notice.  Subject to the foregoing sentence, 60 days following the withdrawal
by a Shareholder, the withdrawing Shareholder shall be deemed to have
Transferred to the remaining Shareholder all of its Shares.  The withdrawing
Shareholder shall execute and deliver all instruments as may be necessary in the
reasonable judgement of the other Shareholder to effect the transfer of its
Shares in Salu Siwa to the other Shareholder.  If within a 60 day period both
Shareholders elect to withdraw, then the Joint Venture shall instead be deemed
to have been terminated by the written agreement of the Shareholders pursuant to
Section 18.1 and the Parties shall proceed to take all necessary action to
dissolve (i) Salu Siwa in accordance with Australian Corporate Law and any other
applicable law; and (ii) PT Masmindo in accordance with Indonesian Corporate Law
and any other applicable law.  [Note to draft: transfer price issues to be
considered]
 
16.4  
Liquidation and Termination After Dissolution

 
 – Upon the dissolution of Salu Siwa and PT Masmindo in accordance with
Section 18.1, the Shareholders give the Operator the authority to appoint in
writing one or more liquidators who shall have the authority set forth in
Section 18.5.  The liquidator shall take all action necessary to wind up the
activities of Salu Siwa and PT Masmindo, and all costs and expenses incurred in
connection with the liquidation and termination of Salu Siwa and PT Masmindo
shall be expenses chargeable to Salu Siwa and PT Masmindo.  The liquidator may
determine which Assets, if any, are to be distributed in kind, and shall sell or
otherwise dispose of all other Assets of Salu Siwa and PT Masmindo.  The Assets
of Salu Siwa and PT Masmindo shall first be paid, applied, or distributed in
satisfaction of all liabilities of Salu Siwa and PT Masmindo, respectively to
third parties (or to making reasonable provision for the satisfaction thereof)
and then to satisfy any debts, obligations, or liabilities owed to the
Shareholders.  Thereafter, any remaining cash and all other Assets shall be
distributed to the Shareholders in accordance
 


 
 
B-33

--------------------------------------------------------------------------------

Exhibit 10.43


with, in the case of Salu Siwa, the Amended Constating Documents and Australian
Corporate Law, and in the case of PT Masmindo, Indonesian Corporate Law.  Each
Shareholder shall have the right to designate another Person to receive any
property that otherwise would be distributed in kind to that Shareholder
pursuant to this Section 18.3.  Upon the completion of the winding up of Salu
Siwa and PT Masmindo, the liquidator shall take such other actions as may be
reasonably necessary to terminate the continued existence of Salu Siwa and PT
Masmindo.
 
16.5  
Right to Data After Termination

 
 – After the termination of the continued existence of Salu Siwa and PT Masmindo
pursuant to Section 18.3, each Shareholder shall be entitled to copies of all
information acquired hereunder before the effective date of termination not
previously furnished to it, but a resigning Shareholder, or a Shareholder that
forfeits or Transfers all of its Shares, shall not be entitled to any such
copies after any such withdrawal.
 
16.6  
Continuing Authority

 
 – From and after the dissolution of Salu Siwa and PT Masmindo under
Section 18.1, the liquidator shall have the power and authority of the Operator
and the Board of Directors to do all things on behalf of Salu Siwa and PT
Masmindo which are reasonably necessary or convenient to: (i) wind up the
Operations and Salu Siwa and PT Masmindo; (ii) continue to operate the
Properties and other Assets of Salu Siwa and PT Masmindo during the winding up
of the Operations and Salu Siwa and PT Masmindo; and (iii) complete any
transaction and satisfy any obligation, unfinished or unsatisfied, at the time
of such dissolution, if the transaction or obligation arises out of Operations
prior to such dissolution.  The liquidator shall have the power and authority to
grant or receive extensions of time or change the method of payment of an
already existing liability or obligation, prosecute and defend actions on behalf
of Salu Siwa and PT Masmindo, mortgage Assets, and take any other reasonable
action in any matter with respect to Salu Siwa and PT Masmindo or the
Operations.
 
ARTICLE XVII
 
GENERAL PROVISIONS
 
17.1  
Notices

 
 – All notices or other communications to be given hereunder shall be delivered
by hand, facsimile or electronic transmission, and, if delivered by hand, shall
be deemed to have been given on the date of delivery or, if sent by facsimile or
electronic transmission, on the date of transmission if sent before 5:00 p.m.
(local time) and such time is Business Day or, if not, on the first Business Day
following the date of transmission.
 
Notices to Vista Barbados shall be addressed to:
 
Vista Gold (Barbados) Corp.
c/o Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado  801127
 
Attention:                      Frederick H. Earnest
Facsimile:                      720-981-1186
Email:                      fhearnest@vistagold.com
 


 
 
B-34

--------------------------------------------------------------------------------

Exhibit 10.43


With a copy (for informational purposes only) to:
 
Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street
P.O. Box 48600
Vancouver, British Columbia, Canada
V7X 1T2
 
Attention:                      Jason J. Brooks
Facsimile:                      604-622-5902
Email:                      jbrooks@blgcanada.com
 
Notices to Salu Siwa shall be addressed to:
 
Salu Siwa Ltd.
c/o Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado  801127
 
Attention:                      Frederick H. Earnest
Facsimile:                      720-981-1186
Email:                      fhearnest@vistagold.com
 
With a copy (for informational purposes only) to:
 
Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street
P.O. Box 48600
Vancouver, British Columbia, Canada
V7X 1T2
 
Attention:                      Jason J. Brooks
Facsimile:                      604-622-5902
Email:                      jbrooks@blgcanada.com
 
Notices to Pan Asia shall be addressed to:
 
Pan Asia Resources Corp.
Suite 1740 – 1177 West Hastings Street
Vancouver, British Columbia  V6E 2K3
 
Attention:                      Stephen Walters
Facsimile:                      ●
Email:                      stephen@panasiares.com
 


 
 
B-35

--------------------------------------------------------------------------------

Exhibit 10.43


With a copy (for informational purposes only) to:
 
Tupper, Jonsson & Yeadon
Suite 1710 - 1177 West Hastings Street
Vancouver, British Columbia, Canada
V6E 2L3
 
Attention:                      Glenn R. Yeadon
Facsimile:                      604-681-0139
Email:                      yeadon@securitieslaw.bc.ca
 
Any Party may change its address for service aforesaid by notice in writing to
the other Party specifying its new address for service hereunder.
 
17.2 Interpretation
 
.  The singular shall include the plural, and the plural the singular wherever
the context so requires, and the masculine, the feminine, and the neuter genders
shall be mutually inclusive.
 
17.3 Currency
 
.  All references to “dollars” or “$” herein shall mean lawful currency of the
United States of America.
 
17.4 Headings
 
.  The subject headings of the Sections and Subsections of this Agreement and
the Paragraphs and Subparagraphs of the Exhibits to this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of its provisions.
 
17.5 Waiver
 
.  The failure of a Party to insist on the strict performance of any provision
of this Agreement or to exercise any right, power or remedy upon a breach hereof
shall not constitute a waiver of any provision of this Agreement or limit such
Party’s right thereafter to enforce any provision or exercise any right.
 
17.6 Modification
 
.  No modification of this Agreement shall be valid unless made in writing and
duly executed by each of the Parties.
 
17.7 Force Majeure
 
.  Except for any obligation to make payments when due hereunder, the
obligations of a Party shall be suspended to the extent and for the period that
performance is prevented by any cause, whether foreseeable or unforeseeable,
beyond its reasonable control, including, without limitation, labour disputes
(however arising and whether or not employee demands are reasonable or within
the power of the Party to grant); acts of God; laws, regulations, orders,
proclamations, instructions or requests of any government or governmental
entity; judgments or orders of any court; inability to obtain on reasonably
acceptable terms any public or private license, permit or other authorization;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or prospective violation of applicable environmental standards; acts of
war or terrorism or conditions arising out of or attributable to war or
terrorism, whether declared or undeclared; riot, civil strife, insurrection,
insurgency or rebellion; fire, explosion, earthquake,
 


 
 
B-36

--------------------------------------------------------------------------------

Exhibit 10.43


storm, flood, sink holes, drought, hurricane, tsunami or other adverse weather
condition; delay or failure by suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors’ or subcontractors’ shortage
of, or inability to obtain, labour, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; or any other cause whether similar or dissimilar to the
foregoing.  The affected Party shall promptly give notice to the other Party of
the suspension of performance, stating therein the nature of the suspension, the
reasons therefore, and the expected duration thereof.  The affected Party or
Operator shall resume performance as soon as reasonably possible.
 
17.8 Governing Law
 
.  This Agreement will be governed by and construed in accordance with the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein, without regard to the conflicts of laws principles thereof.  Each of
the Parties hereto irrevocably attorns to the jurisdiction of the courts of the
Province of British Columbia and all appellate courts having jurisdiction
thereover with respect to all disputes arising out of or in connection with this
Agreement.
 
17.9 Disputes 
 
. All disputes arising out of or in connection with this Agreement will be
determined by arbitration.  There will be three arbitrators.  The place of
arbitration will be Vancouver, British Columbia.  The language of the
arbitration will be English.  The arbitration will be administered by the
British Columbia International Commercial Arbitration Centre (“BCICAC”) in
accordance with its rules or, if the BCICAC no longer is operative or is
unwilling or unable to administer the arbitration, then it will be
unadministered and will be conducted under the UNCITRAL Arbitration Rules the
ADR Institute of Canada, Inc. acting as appointing authority.
 
17.10 Rule Against Perpetuities
 
.  Any right or option to acquire any interest in real or personal property
under this Agreement must be exercised, if at all, so as to vest such interest
in the acquirer within 21 years after the Effective Date.
 
17.11 Further Assurances
 
.  Each Party agrees to take from time to time such actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.
 
17.12 No Third Party Beneficiaries
 
.  This Agreement is for the sole benefit of the Parties, and no other Person,
including without limitation, any creditor of any Party, is intended to be a
beneficiary of this Agreement or shall have any rights hereunder.
 
17.13 Entire Agreement; Successors and Assigns
 
.  This Agreement, together with the Exhibits hereto, contains the entire
understanding of the Parties with respect to the subject hereof and supersedes
all prior agreements and understandings relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Parties.  In the event of any
conflict between this Agreement and any Exhibit attached hereto, the terms of
this Agreement shall be controlling.
 


 
 
B-37

--------------------------------------------------------------------------------

Exhibit 10.43


Counterparts and Facsimile
 
.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.  This Agreement and any counterpart thereof may be
delivered by facsimile and when so delivered shall be deemed to be an original.
 
~ Signature Page Follows ~
 


 
 
B-38

--------------------------------------------------------------------------------

Exhibit 10.43


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
VISTA GOLD (BARBADOS) CORP.
 
By:           
Authorized Signatory
 
Name:
 
Position:
 
 
 
PAN ASIA RESOURCES CORP.
 
By:           
Authorized Signatory
 
Name:
 
Position:


 
SALU SIWA LTD.
 
By:           
Authorized Signatory
 
Name:
 
Position:


 


 


 
 
B-39

--------------------------------------------------------------------------------

Exhibit 10.43


EXHIBIT A
 
PROPERTY DESCRIPTION AND AREA OF INTEREST
 
PART 1 - Property Description
 
See the description contained in the attached Decree of the Minister of Energy
and Mineral Resource (Number: 352 K/30/DJB/2009), and the English translation
thereof (attached for reference only), which form part of this Exhibit A.  In
the event of any inconsistency between the description contained in the copy of
such Decree in Bahasa and the English translation thereof, the copy in Bahasa
shall govern.
 
PART 2 - Area of Interest
 
[Note to draft:  To be completed]
 


 


 


 
 
 
B-40

--------------------------------------------------------------------------------

Exhibit 10.43


EXHIBIT B
 
NET SMELTER RETURNS PAYMENT
 
[Note to draft:  To be drafted]
 


 
 


 
B-41

--------------------------------------------------------------------------------

Exhibit 10.43


EXHIBIT C
 
INSURANCE
 
The Operator shall, at all times while conducting Operations, comply fully with
the applicable worker’s compensation laws and purchase, or provide through
self-insurance, protection for the Shareholders comparable to that provided
under standard form insurance policies for (i) comprehensive public liability
and property damage with combined limits of $10,000,000 for bodily injury and
property damage; (ii) automobile insurance with combined limits of $1,000,000;
and (iii) adequate and reasonable insurance against risk of fire and other risks
ordinarily insured against in similar operations.  Each Shareholder shall
self-insure or purchase for its own account such additional insurance as it
deems necessary.
 


 


 


 
 


 
B-42

--------------------------------------------------------------------------------

Exhibit 10.43


EXHIBIT D
 
INITIAL PROGRAM AND BUDGET
 
Pan Asia proposes an initial budget of US$1,350,000 for the first 12 months of
the option period. Central to the work program is the commencement of an AMDAL
or Environmental Impact Statement by suitably qualified contractors. In addition
the database will be modelled in light of current changes in the metals price
and some resource drilling is planned principally concentrating on the further
definition of vertical structures within the Awak Mas deposit due to their
generally higher grade.
 
Some initial optimisation studies will be undertaken to gain some insight into
the best mining scenario for the deposit for completion of the Feasibility Study
in year 2.
 
Rehabilitation of the camp and core shed to bring the storage of drill core in
aluminum trays is planned.
 
Detailed studies on two critical elements in the feasibility will be undertaken
- costs to bring the road up to a standard for heavy equipment transport and
alternatives to capital costs of a Power plant for the mine.
 
Details of the budget are provided below including G&A costs.
 


Budget Awak Mas Project – 12 months
   
IN US$
Resource Drilling & Modelling
400,000
Environmental Impact Study AMDAL
300,000
Metallurgical & Engineering
200,000
Rehabilitation Camp & Roads
200,000
General & Administration
250,000
TOTAL
1,350,000



 
 


 
 


 
B-43

--------------------------------------------------------------------------------

Exhibit 10.43


EXHIBIT E
 
AMENDED CONSTATING DOCUMENTS
 
[Note to draft:  To be drafted by Australian Counsel ]
 


E-
 


 
B-44

--------------------------------------------------------------------------------

Exhibit 10.43
 
 
EXHIBIT C
 
INITIAL PROGRAM AND BUDGET
 
(Please Also See Attached)
 
[ex1pg1.jpg]
 
C-1

--------------------------------------------------------------------------------

Exhibit 10.43
[exbpg2.jpg]
 
C-2

--------------------------------------------------------------------------------

Exhibit 10.43
[exbpg3.jpg]
 
 
C-3

--------------------------------------------------------------------------------

Exhibit 10.43
 
Pan Asia proposes an initial budget of US$1,350,000 for the first 12 months of
the option period. Central to the work program is the commencement of an AMDAL
or Environmental Impact Statement by suitably qualified contractors and public
meetings to be held by PT Masmindo and its representatives in accordance with
prevailing Indonesian regulations.
 
The geological database will be modelled in light of current changes in the
metals price and potential mining scenarios of the deposit.  Some resource
drilling is planned principally concentrating on the further definition of
vertical structures within the Awak Mas deposit due to their generally higher
grade.  A suitably-qualified project manager will be hired.
 
A scoping study and initial optimisation studies will be undertaken by
recognized international consultants to gain some insight into the best mining
scenario for the deposit for completion of the Feasibility Study in year two and
to provide necessary technical information for the AMDAL.
 
Rehabilitation of the camp and facilities is planned due to planned increase in
use throughout 2010.
 
Detailed studies on two critical elements in the feasibility will be undertaken
- costs to bring the road up to a standard for heavy equipment transport and
alternatives to capital costs of a Power plant for the mine.
 
Details of the budget are provided below including G&A costs and overhead.
 


PT Masmindo Budget 2010
 
In US Funds
         
Resource Drilling & Modelling
  $ 350,000  
Environmental Impact Study AMDAL
  $ 250,000  
Scoping Study & optimisation
  $ 150,000  
Camp & Infrastructure – Roads etc
  $ 160,000  
Overhead – Pan Asia
  $ 130,000  
Capex – Mining Software – Vehicles
  $ 60,000  
General and Administration
  $ 250,000  
TOTAL
  $ 1,350,000  


 
C-4

--------------------------------------------------------------------------------

Exhibit 10.43

EXHIBIT D
 
FORM OF POWER OF ATTORNEY
 


 
The undersigned,
 


1.
Name:
[●]
 
Passport No.:
[●]
 
Address:
[●]
2.
Name:
[●]
 
Passport No.:
[●]
 
Address:
[●]

 
in this matter acting in their capacities as the President Director and
Director, respectively, of and therefore are authorized to act for and on behalf
of, PT MASMINDO DWI AREA, an Indonesian limited liability company  (the
“Principal”) hereby make, appoint and authorize the person mentioned below:
 


Name  :
Stephen Walters
Passport No.  :
761264072  (UK Passport) Valid To 9/Nov/2019
Address  :
Bali View A4/7, Jl Cirendeu Raya 46, Jakarta, Indonesia

 
(hereinafter referred to as the “Attorney-in-Fact”), to act as the Principal’s
true and lawful attorney in fact, with power and authority for the Principal and
in the Principal’s name and on the Principal’s account and benefit, for and on
behalf of the Principal:
 
SPECIFICALLY
 
To:
 
1.
complete the environmental impact management and assessment analysis/Analisis
Manajemen Dampak Lingkungan (AMDAL) requirements, and to undertake such
exploration and development work as is required to deliver a feasibility study
with respect to the Awak Mas project area to satisfy the requirements of the
Contract of Work, and to deliver such feasibility study; and

 
2.
undertake all necessary matters related to the implementation of the matters
contemplated in paragraph 1 above in accordance with relevant programs and
budgets, which programs and budgets are to be prepared by the Attorney-in-Fact
and presented to the Board of Directors of the Principal (the “Programs and
Budgets”).

 
 
3.
(a)
submit in writing to the Board of Directors of the Principal: (i) monthly
progress reports which include statements of expenditures and comparisons of
such expenditures to the adopted Budget; (ii) periodic summaries of data
acquired; (iii) copies of periodical reports concerning operations; (iv) a
detailed final report

 

 
D-1

--------------------------------------------------------------------------------

Exhibit 10.43

 
within 30 days after completion of each program and budget, which shall include
comparisons between actual and budgeted expenditures and comparisons between the
objectives and results of programs; and (v) such other reports as the Board of
Directors of the Principal may reasonably request;

 
 
(b)
maintain all required accounting and financial records in accordance with
customary cost accounting practices in the mining industry;

 
 
(c)
at all reasonable times, provide the Board of Directors of the Principal or the
representative of Vista Gold (Barbados) Corp., a shareholder of the Principal,
upon the request of any member of the Board of Directors of the Principal,
access to, and the right to inspect and copy all maps, drill logs, core tests,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other information acquired in operations;
and

 
 
(d)
allow Vista Barbados (and/or its representatives, advisors and consultants) to
inspect the Company’ assets and operations at all reasonable timesand with
reasonable prior notification.

 
4.
In coordination with Vista Barbados, timely record and file with the appropriate
agency of the Government of Indonesia, quarterly reports in accordance with the
Contract of Work as required by Indonesian law.

 
5.
Subject to applicable law, carry out the matters set out above through agents or
independent contractors.

 
6.
With the prior written consent of Vista Barbados, initiate any and all claims,
litigation/arbitration proceedings or administrative proceedings arising out of
or in connection with the activities of the Principal.

 
The Principal hereby acknowledges and ratifies any and all acts carried out
under or pursuant to this Power of Attorney by the Attorney-in-Fact within the
limits of such Power of Attorney, including the legal consequences arising
therefrom in so far as any and all such acts are undertaken pursuant to and in
compliance with applicable laws.
 
This Power of Attorney shall be effective as of the date mentioned below, and
shall remain valid until the purpose of this Power of Attorney is completed or
until [25 February 2010], whichever occurs the earlier.
 
This Power of Attorney is:
 
§
issued with the right of substitution or delegation and such
substitution/delegation rights can only be undertaken with prior written
approvals from the Principal after the Principal having been fully informed of
the proposed substitution/delegation and having reviewed the related
documentation;

 
§
governed by the laws of the Republic of Indonesia; and

 

 
D-2

--------------------------------------------------------------------------------

Exhibit 10.43

§
effective as of  [●].

 
PT MASMINDO DWI AREA
   
By:                                                      
Name: [●]
Title:           [●]
 
By:                                                      
Name: [●]
Title:           [●]



 

 
D-3

--------------------------------------------------------------------------------

Exhibit 10.43

